Exhibit 10.102

 

EXECUTION COPY

 

REVOLVING CREDIT AGREEMENT

Dated as of September 6, 2002

 

among

 

ALLIANCE CAPITAL MANAGEMENT L. P.,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

BANC OF AMERICA SECURITIES LLC,

as Arranger,

 

THE BANK OF NEW YORK and

DEUTSCHE BANK SECURITIES INC.,

as Co-Syndication Agents,

 

CITIBANK, N.A. and JPMORGAN CHASE BANK,

as Co-Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR

ON THE SIGNATURE PAGES HEREOF AS “BANKS”

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT, dated as of September 6, 2002 (this “Credit
Agreement”), by and among ALLIANCE CAPITAL MANAGEMENT L.P., a Delaware limited
partnership (together with its permitted successors, the “Borrower”), the
financial institutions listed on Schedule 1(a) (collectively, the “Banks”), and
BANK OF AMERICA, N.A., as administrative agent for the Banks (in such capacity,
the “Administrative Agent”);

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to obtain from the Banks certain credit facilities
as described in this Credit Agreement for general partnership purposes,
including the support of the Borrower’s issuance of commercial paper, and for
other purposes as provided below;

 

WHEREAS, the Banks are willing to provide such credit facilities to the Borrower
upon the terms and conditions set forth in this Credit Agreement; and

 

WHEREAS, the Administrative Agent is willing to act as administrative agent, for
the Banks in connection with such credit facilities as provided in this Credit
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth hereinbelow, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto do hereby agree as follows:

 

1.                                       DEFINITIONS AND RULES OF
INTERPRETATION.

 

1.1                                 Definitions.  The following terms shall have
the meanings set forth in this Section 1.1 or elsewhere in the provisions of
this Credit Agreement referred to below:

 

Accounting Change.  As defined in Section 6.12.

 

Accounting Notice.  As defined in Section 6.12.

 

Acquisition.  As defined in Section 7.2.

 

Administrative Agent.  Bank of America, acting as administrative agent for the
Banks, or any successor Administrative Agent appointed pursuant to Section 13.9.

 

Administrative Agent’s Head Office.  The Administrative Agent’s head office
located at 101 North Tryon Street, Charlotte, North Carolina 28255, or at such
other location as the Administrative Agent may designate in a written notice to
the other parties hereto from time to time.

 

--------------------------------------------------------------------------------


 

Administrative Agent’s Overnight Investment Rate.  The annual rate of interest
in effect from time to time that is equal to the interest rate received by the
Administrative Agent from time to time with respect to funds invested in
overnight repurchase agreements.

 

Affected Computation.  As defined in Section 6.12.

 

Affiliate.  As defined under Rule 144 (a) under the Securities Act of 1933, as
amended, but, in the case of the Borrower, not including any Subsidiary or any
investment fund which is managed or advised by the Borrower.

 

Agent-Related Person.  The Administrative Agent, together with its Affiliates
(including, in the case of Bank of America, in its capacity as the
Administrative Agent, and Banc of America Securities LLC), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

Alliance Distributors.  Alliance Fund Distributors, Inc., a Delaware
corporation, or any successor thereto as the primary distributor of securities
of investment companies sponsored by the Borrower or its Subsidiaries.

 

Alternate Base Rate. A simple interest rate equal to the higher of (a) the
Federal Funds Rate Basis plus one-half of one percent (0.50%) or (b) the Prime
Rate.  The Alternate Base Rate shall be adjusted automatically as of the opening
of business as of the effective date of each change in the Federal Funds Rate
Basis or the Prime Rate, as the case may be, to account for such change.

 

Alternate Base Rate Loan. A Loan which bears interest at the Alternate Base
Rate.

 

Applicable Margin.  An annual percentage rate determined by the Administrative
Agent, as of any date of determination, in accordance with the Borrower’s
commercial paper rating in effect as of any date of determination as follows:

 

Borrower’s
S&P Rating/Moody’s Rating

 

Applicable Margin

 

 

 

 

 

A-1+/P-1

 

0.175%

 

 

 

 

 

A-1/P-1

 

0.215%

 

 

 

 

 

A-1/P-2 or A-2/P-1

 

0.225%

 

 

 

 

 

A-2/P-2

 

0.350%

 

 

 

 

 

Less than A-2/P-2 or
no S&P Rating or Moody’s Rating

 

0.675%

 

 

Notwithstanding the foregoing, (a) if there is a split in the debt ratings of
only one level, the Applicable Margin of the lower debt rating shall apply and
(b) if there is a split in the debt ratings of more than one level, the
Applicable Margin

 

2

--------------------------------------------------------------------------------


 

of the lower debt rating shall apply, in any such case, subject, as applicable,
to the provisions of Section 4.10 hereof.

 

Assignment and Acceptance.  As defined in Section 17.1.

 

Attributable Indebtedness.  On any date with respect to any Person, in respect
of any Synthetic Lease Obligation of such Person, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capitalized Lease.

 

AXA Group.  AXA, a société anonyme organized under the laws of France, and its
Subsidiaries.

 

Bank of America.  Bank of America, N.A., a national banking association.

 

Banks.  Bank of America, The Bank of New York, Citibank, N.A., Deutsche Bank AG,
New York Branch, JPMorgan Chase Bank, Credit Suisse First Boston, acting through
its Cayman Island Branch, State Street Bank and Trust Company, BNP Paribas,
Société Générale, ABN AMRO Bank, N.V., Bank One, N.A., Fleet National Bank and
Wachovia Bank, N.A., as listed on Schedule 1(a) hereto and any other Person who
becomes an assignee of any rights and obligations of a Bank pursuant to Section
17.1.

 

Borrower.  As defined in the preamble hereto.

 

Borrower Control Change Notice.  As defined in Section 6.5.4.

 

Borrower Partnership Agreement.  The Amended and Restated Agreement of Limited
Partnership of the Borrower, dated as of October 29, 1999, by and among the
General Partner and those other Persons who became partners of the Borrower as
provided therein, as such agreement has been amended and exists at the date of
this Credit Agreement and may be amended or modified from time to time in
compliance with the provisions of this Credit Agreement.

 

Broker-Dealer Debt.  The obligations incurred or otherwise arising in connection
with the Securities Trading Activities of any Broker-Dealer Subsidiary.

 

Broker-Dealer Subsidiaries.  The Subsidiaries listed on Schedule 1(b) attached
hereto and each other Subsidiary that engages in activities of the type
described in the definition of Securities Trading Activities and that is so
designated by the Borrower in writing to the Administrative Agent; and
“Broker-Dealer Subsidiary” means any one of such Broker-Dealer Subsidiaries.

 

Business.  With respect to any Person, the assets, properties, business,
operations and condition (financial and otherwise) of such Person.

 

Business Day.  Any day on which banking institutions in Charlotte, North
Carolina and New York, New York, are open for the transaction of banking
business and, in the case of LIBOR Loans, also a day which is a LIBOR Business
Day.

 

3

--------------------------------------------------------------------------------


 

Capitalized Leases.  Leases under which the Borrower or any of its Consolidated
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.

 

CERCLA.  As defined in Section 5.17(a).

 

Change of Control.  Each and every (a) issue, sale, or other disposition of
Voting Equity Securities of the Borrower that results in any Person or group of
Persons acting in concert (other than any of AXA Financial, Inc. and its
Subsidiaries, and any member of the AXA Group) beneficially owning or
controlling, directly or indirectly, more than eighty percent (80%) (by number
of votes) of the Voting Equity Securities of the Borrower or (b) issue, sale, or
other disposition of Voting Equity Securities of the General Partner which
results in any Person or group of Persons acting in concert (other than any of
AXA Financial, Inc. and its Subsidiaries, and any member of the AXA Group)
beneficially owning or controlling, directly or indirectly, more than fifty
percent (50%) (by number of votes) of the Voting Equity Securities of the
General Partner.

 

Change of Control Date.  Any date upon which a Change of Control occurs.

 

Closing Date.  The date, not later than September 30, 2002, on which each of the
conditions set forth in Section 9 is satisfied or waived.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Co-Documentation Agent.  Citibank, N.A. and JPMorgan Chase Bank, acting as
co-documentation agents.

 

Commitment.  With respect to each Bank, the amount set forth on Schedule 1(a)
hereto as the amount of such Bank’s obligation to make Loans to the Borrower, as
the same may be reduced from time to time; or if such commitment is terminated
pursuant to the provisions hereof, zero.

 

Commitment Percentage.  With respect to each Bank, the percentage set forth on
Schedule 1(a) hereto as such Bank’s percentage of the aggregate Commitments of
all of the Banks.

 

Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and the Consolidated
Subsidiaries, consolidated in accordance with GAAP.

 

Consolidated Adjusted Cash Flow. With respect to any fiscal period, the sum of
(A) EBITDA for such fiscal period, plus (B) non-cash charges (other than charges
for depreciation and amortization) for such fiscal period to the extent deducted
in determining Consolidated Net Income (or Loss) for such period.

 

Consolidated Adjusted Funded Debt. At any time, the aggregate Outstanding
principal amount of Funded Debt of the Borrower and the Consolidated
Subsidiaries (whether owed by

 

4

--------------------------------------------------------------------------------


 

more than one of them jointly or by any of them singly) at such time determined
on a consolidated basis and, except with respect to items (f) and (g) of the
definition of Funded Debt, determined in accordance with GAAP.

 

Consolidated Leverage Ratio. As of any date of determination, the ratio of (a)
Consolidated Adjusted Funded Debt as of such date to (b) Consolidated Adjusted
Cash Flow for the period of the four fiscal quarters most recently ended for
which the Borrower has delivered financial statements.

 

Consolidated Net Income (or Loss). The consolidated net income (or loss) of the
Borrower, determined in accordance with GAAP, but excluding in any event:

 

(a)                                  any portion of the net earnings of any
Subsidiary that, by virtue of a restriction or Lien binding on such Subsidiary
under a Contract or Government Mandate, is unavailable for payment of dividends
to the Borrower or any other  Subsidiary;

 

(b)                                 earnings resulting from any reappraisal,
revaluation, or write-up of assets; and

 

(c)                                  any reversal of any contingency reserve,
except to the extent that such provision for such contingency reserve shall have
been made from income arising during the period subsequent to December 31, 2001,
through the end of the period for which Consolidated Net Income (or Loss) is
then being determined, taken as one accounting period.

 

Consolidated Net Worth. The excess of Consolidated Total Assets over
Consolidated Total Liabilities, less, to the extent otherwise includible in the
computations of Consolidated Net Worth, any subscriptions receivable with
respect to Equity Securities of the Borrower or its Subsidiaries (with such
adjustments as may be appropriate so as not to double count intercompany items).

 

Consolidated Subsidiaries.  At any point in time, the Subsidiaries of the
Borrower that are consolidated with the Borrower for financial reporting
purposes with respect to the fiscal period of the Borrower in which such point
in time occurs.

 

Consolidated Total Assets. All assets of the Borrower determined on a
consolidated basis in accordance with GAAP.

 

Consolidated Total Liabilities. All liabilities of the Borrower determined on a
consolidated basis in accordance with GAAP.

 

Contracts.  Contracts, agreements, mortgages, leases, bonds, promissory notes,
debentures, guaranties, Capitalized Leases, indentures, pledges, powers of
attorney, proxies, trusts, franchises, or other instruments or obligations.

 

Control Change Notice.  As defined in Section 6.5.4.

 

Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Loan in accordance with
Section 2.9.

 

5

--------------------------------------------------------------------------------


 

Co-Syndication Agent.  The Bank of New York and Deutsche Bank Securities Inc.,
acting as co-syndication agents.

 

Credit Agreement.  This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.

 

Default. Any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default.

 

Delinquent Bank.  As defined in Section 13.12.

 

Disposition.  As defined in Section 7.1.

 

Distribution. With respect to any Entity, the declaration or payment (without
duplication) of any dividend or distribution on or in respect of any Equity
Securities of such Entity, other than dividends payable solely in Equity
Securities of such Entity that are not required to be classified as liabilities
on the balance sheet of such Entity under GAAP; the purchase, redemption, or
other retirement of any Equity Securities of such Entity, directly or indirectly
through a Subsidiary of such Entity or otherwise; or the return of capital by
such Entity to the holders of its Equity Securities as such.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Bank designated as such
in Schedule 1(a) hereto; thereafter, such other office of such Bank, if any,
located within the United States that will be making or maintaining Federal
Funds Rate Loans or Alternate Base Rate Loans.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with Section 2.9.

 

EBITDA. The Consolidated Net Income (or Loss) for any period, plus provision for
any income taxes, interest (whether paid or accrued, but without duplication of
interest accrued for previous periods), depreciation, or amortization for such
period, in each case to the extent deducted in determining such Consolidated Net
Income (or Loss).

 

Effective Date.  As defined in Section 6.12(c).

 

Eligible Assignee.  Any of (a) a commercial bank or finance company organized
under the laws of the United States, any State thereof, or the District of
Columbia, and having total assets in excess of One Billion Dollars
($1,000,000,000); (b) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having total assets in excess of One Billion Dollars ($1,000,000,000), provided
that such bank is acting through a branch or agency located in the country in
which it is organized or another country which is also a member of the OECD; and
(c) the central bank of any country which is a member of the OECD.

 

6

--------------------------------------------------------------------------------


 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(2) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

 

Entity.  Any corporation, partnership, trust, unincorporated association, joint
venture, limited liability company, or other legal or business entity.

 

Environmental Laws.  As defined in Section 5.17(a).

 

EPA.  As defined in Section 5.17(b).

 

Equity Securities. With respect to any Entity, all equity securities of such
Entity, including any (a) common or preferred stock, (b) limited or general
partnership interests, (c) limited liability company member interests, (d)
options, warrants, or other rights to purchase or acquire any equity security,
or (e) securities convertible into any equity security.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended.

 

ERISA Affiliate.  Any Person that is treated as a single employer together with
the Borrower under §414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

Event of Default.  As defined in Section 11.

 

Examining Authority. The meaning set forth in Rule 15c3-1(c)(12) under the
Securities Exchange Act of 1934, as amended.

 

Federal Funds Rate. A simple interest rate equal to the sum of the Federal Funds
Rate Basis plus the Applicable Margin.  The Federal Funds Rate shall be adjusted
automatically as of the opening of business of the effective date of each change
in the Federal Funds Rate Basis to account for such change.

 

Federal Funds Rate Basis. For any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
on such transactions received by the Administrative Agent from three funds
brokers of recognized standing selected by the Administrative Agent.

 

Federal Funds Rate Loan.  A Loan (other than an Alternate Base Rate Loan) which
bears interest at the Federal Funds Rate.

 

Fee Letter.  That certain fee letter dated July 17, 2002 among the Borrower,
Bank of America, and Banc of America Securities LLC.

 

7

--------------------------------------------------------------------------------


 

Fully Effective.  With respect to any Contract, that (a) such Contract is the
legal, valid, and binding obligation of the Borrower or its Subsidiary, as the
case may be, enforceable against such party according to its terms, and (b) if
such Contract exists on or before the date of this Credit Agreement, such
Contract shall remain in full force and effect notwithstanding the execution and
delivery of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents.

 

Funded Debt. With respect to the Borrower or any Consolidated Subsidiary, (a)
all Indebtedness for money borrowed of such Person, (b) in respect of
Capitalized Leases, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared in accordance with GAAP, (c) all
reimbursement obligations of such Person with respect to letters of credit,
bankers’ acceptances, or similar facilities issued for the account of such
Person, (d) Indebtedness in respect of the disposition of 12b-1 Fees, (e) all
guarantees, endorsements, acceptances, and other contingent obligations of such
Person, whether direct or indirect, in respect of Indebtedness for borrowed
money of others, including any obligation to supply funds to or in any manner to
invest in, directly or indirectly, the debtor, to purchase Indebtedness for
borrowed money, or to assure the owner of Indebtedness for borrowed money
against loss, through an agreement to purchase goods, supplies, or services for
the purpose of enabling the debtor to make payment of the Indebtedness held by
such owner or otherwise, (f) net obligations of such Person under any Swap
Contract in an amount equal to the Swap Termination Value thereof, and (g)
Attributable Indebtedness of such Person.  Notwithstanding the foregoing, Funded
Debt shall not include Broker-Dealer Debt.

 

GAAP.  Subject to Section 6.12, (a) when used in financial covenants set forth
in Section 8, whether directly or indirectly through reference to a capitalized
term used therein,  (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on December 31, 2001, and (ii)
to the extent consistent with such principles, the accounting practices of the
Borrower reflected in its consolidated financial statements for the year ended
on December 31, 2001, and (b) when used in general, other than as provided
above, means principles that are (i) consistent with the principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors, as
in effect from time to time and (ii) consistently applied with past financial
statements of the Borrower adopting the same principles, provided that in each
case referred to in this definition of “GAAP” a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in GAAP) as to financial statements in which such principles have been
properly applied.

 

General Partner.  (a) Alliance Capital Management Corporation, a Delaware
corporation, in its capacity as general partner of the Borrower and (b) any
other Persons who satisfy the requirements for admitting general partners
without causing a Default or an Event of Default as set forth in Section 11.1(n)
and who are so admitted, each in its capacity as a general partner of the
Borrower, and their respective successors.

 

Government Authority.  The United States of America or any state, district,
territory, or possession thereof, any local government within the United States
of America or any of its territories and possessions, any foreign government
having appropriate jurisdiction or any

 

8

--------------------------------------------------------------------------------


 

province, territory, or possession thereof, or any court, tribunal,
administrative or regulatory agency, taxing or revenue authority, central bank
or banking regulatory agency, commission, or body of any of the foregoing.

 

Government Mandate.  With respect to (a) any Person, any statute, law, rule,
regulation, code, or ordinance duly adopted by any Government Authority, any
treaty or compact between two (2) or more Government Authorities, and any
judgment, order, decree, ruling, finding, determination, or injunction of any
Government Authority, in each such case that is, pursuant to appropriate
jurisdiction, legally binding on such Person, any of its Subsidiaries or any of
their respective properties, and (b) the Administrative Agent or any Bank, in
addition to subsection (a) hereof, any policy, guideline, directive, or standard
duly adopted by any Government Authority with respect to the regulation of
banks, monetary policy, lending, investments, or other financial matters.

 

Granting Lender.  As defined in Section 17.10.

 

Guarantee.  As to any Person, (a) any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Funded Debt or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Funded Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Funded Debt or other
obligation of the payment or performance of such Funded Debt or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Funded Debt
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Funded Debt or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Funded Debt or other obligation of any other Person, whether
or not such Funded Debt or other obligation is assumed by such Person.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a -Multiemployer Plan.

 

Hazardous Substances.  As defined in Section 5.17(b).

 

Indebtedness. All obligations, contingent and otherwise, that in accordance with
GAAP should be classified upon the obligor’s balance sheet as liabilities, or to
which reference should be made by footnotes thereto in accordance with GAAP,
including: (a) all debt and similar monetary obligations, whether direct or
indirect; (b) all liabilities secured by any Lien existing on property

 

9

--------------------------------------------------------------------------------


 

owned or acquired subject thereto, whether or not the liability secured thereby
shall have been assumed; (c) all obligations in respect of hedging contracts,
including, without limitation, interest rate and currency swaps, caps, collars
and other financial derivative products; and (d) all guarantees, endorsements,
and other contingent obligations whether direct or indirect in respect of
indebtedness of others, including any obligation to supply funds to or in any
manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of
credit.  Notwithstanding the foregoing, Indebtedness shall not include
Broker-Dealer Debt.

 

Indemnified Liabilities.  As defined in Section 15.

 

Interest Payment Date.  (a) As to any Federal Funds Rate Loan or Alternate Base
Rate Loan, the second Business Day of each calendar quarter for the immediately
preceding calendar quarter during all or a portion of which such Federal Funds
Rate Loan or Alternate Base Rate Loan were Outstanding and the maturity of such
Federal Funds Rate Loan or Alternate Base Rate Loan; (b) as to any LIBOR Loan,
the last day of each Interest Period with respect to such LIBOR Loan, the
maturity of such LIBOR Loan, and, if the Interest Period of such LIBOR Loan is
longer than three (3) months, the date that is three (3) months from the first
day of such Interest Period and the last day of each successive three (3) month
period during such Interest Period.

 

Interest Period.  With respect to any LIBOR Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of, as
selected by the Borrower in a Loan Request, one (1), two (2), or three (3)
weeks, or one (1), two (2), three (3), four (4), five (5), or six (6) months, if
available in readily ascertainable markets; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Conversion Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period for a LIBOR Loan
would otherwise end on a day that is not a LIBOR Business Day, that Interest
Period shall be extended to the next succeeding LIBOR Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding LIBOR Business Day; and

 

(ii)                                  any Interest Period commencing prior to
the Maturity Date that would otherwise extend beyond the Maturity Date shall end
on the Maturity Date.

 

Investment.  As to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit.  For purposes of covenant compliance, the

 

10

--------------------------------------------------------------------------------


 

amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Bank designated as such in
Schedule 1(a) hereto; thereafter, such other office of such Bank, if any, that
shall be making or maintaining LIBOR Loans.

 

LIBOR Loan.  A Loan which bears interest at the LIBOR Rate.

 

LIBOR Rate.  A simple per annum interest rate equal to the sum of (a) the
quotient of (i) the LIBOR Rate Basis divided by (ii) one minus the LIBOR Reserve
Percentage, stated as a decimal, plus (b) the Applicable Margin.  The LIBOR Rate
shall be rounded upward to four decimal places and shall apply to the applicable
Interest Period, and, once determined, shall be subject to the provisions of
this Credit Agreement and shall remain unchanged during the applicable Interest
Period, except for changes to reflect adjustments in the LIBOR Reserve
Percentage.

 

LIBOR Rate Basis.  For any Interest Period, the interest rate per annum equal to
the offered rate for deposits in United States dollars (rounded to four decimal
places) in amounts comparable to the principal amount of, and for a length of
time comparable to and commencing on the first day of the Interest Period for,
the LIBOR Loan to be made by the Banks, which interest rate appears on Telerate
Page 3750 as of 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period; provided, however, that (i) if more than one
such offered rate appears on Telerate Page 3750, the LIBOR Rate Basis shall be
the arithmetic average (rounded to four decimal places) of such offered rates,
or (ii) if no such offered rates appear on such page, the LIBOR Rate Basis shall
be the interest rate per annum (rounded to four decimal places) at which United
States dollar deposits are offered to the Administrative Agent in the London
interbank borrowing market at approximately 9:00 a.m. (Charlotte, North Carolina
time) on the date two (2) Business Days prior to the first day of such Interest
Period in an amount comparable to and commencing on the first day of the
principal amount of, and for a length of time comparable to the Interest Period
for, the LIBOR Loan to be made by the Banks.

 

LIBOR Reserve Percentage.  The percentage which is in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System, as
such regulation may be amended from time to time, as the actual reserve
requirement applicable with respect to Eurocurrency Liabilities (as that term is
defined in Regulation D), to the extent that any Bank has any Eurocurrency
Liabilities subject to such reserve requirement at that time. The LIBOR Rate for
any LIBOR Loan shall be adjusted as of the effective date of any change in the
LIBOR Reserve Percentage.

 

Lien.  Any lien, mortgage, security interest, pledge, charge, beneficial or
equitable interest or right, hypothecation, collateral assignment, easement, or
other encumbrance.

 

Loan Documents.  This Credit Agreement, any Notes and any instrument or document
designated by the parties thereto as a “Loan Document” for purposes hereof.

 

11

--------------------------------------------------------------------------------


 

Loan Request.  As defined in Section 2.8.

 

Loans.  Revolving credit loans made or to be made by the Banks to the Borrower
pursuant to Section 2.

 

Majority Banks.  The Banks whose aggregate Commitments constitute more than
fifty percent (50%) of the Total Commitment or, if the Commitments have been
terminated, more than fifty percent (50%) of the aggregate amount of the Loans.

 

Material Adverse Effect.  A material adverse effect on (a) the ability of the
Borrower to enter into and to perform and observe its Obligations under the Loan
Documents, or (b) the assets, properties, business, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.

 

Material Broker-Dealer Subsidiary.  Any Broker-Dealer Subsidiary that has total
assets as of the date of determination equal to not less than five (5%) of the
Consolidated Total Assets of the Borrower as set forth in the consolidated
balance sheet of the Borrower included in the most recent available annual or
quarterly report of the Borrower.

 

Material Subsidiary.  Any Subsidiary of the Borrower or Alliance Distributors
that, singly or together with any other such Subsidiaries then subject to one or
more of the conditions described in Section 11.1(h), Section 11.1(i), or Section
11.1(m), either (a) at the date of determination owns Significant Assets, or (b)
has total assets as of the date of determination equal to not less than five
percent (5%) of the Consolidated Total Assets of the Borrower as set forth in
the consolidated balance sheet of the Borrower included in the most recent
available annual or quarterly report of the Borrower.

 

Maturity Date.  September 6, 2007.

 

Moody’s Rating.  With respect to any Entity which is the issuer or obligor with
respect to commercial paper, the rating assigned to such Entity by Moody’s
Investors Service, Inc. from time to time in effect.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.

 

Net Capital Rule.  Rule 15c3-1 under the Securities Exchange Act of 1934, as
amended.

 

1940 Act.  The Investment Company Act of 1940, as amended.

 

Notes.  Any Notes of the Borrower to the Banks in respect of the Borrower’s
Obligations under this Credit Agreement of even date herewith, substantially in
the form of Exhibit A, as amended, modified and renewed from time to time.

 

Obligations.  All indebtedness, obligations, and liabilities of any of the
Borrower or its Subsidiaries to any of the Banks and the Administrative Agent,
individually or collectively, existing on the date of this Credit Agreement or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or

 

12

--------------------------------------------------------------------------------


 

unsecured, arising or incurred under this Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans made or any of the Notes or
other instruments at any time evidencing any thereof.

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permits.  Permits, licenses, franchises, patents, copyrights, trademarks, trade
names, approvals, clearances, and applications for or rights in respect of the
foregoing of any Government Authority.

 

Permitted Liens.  Liens permitted by Section 7.3.

 

Person.  Any individual, Entity or Government Authority.

 

Prime Rate.  The rate of interest adopted by the Administrative Agent as its
reference rate for the determination of interest rates for loans of varying
maturities in United States dollars to United States residents of varying
degrees of creditworthiness and being quoted at such time by the Administrative
Agent as its “prime rate”.  The Prime Rate is not necessarily the lowest rate of
interest charged to borrowers of the Administrative Agent.  Each change in the
Prime Rate shall take effect simultaneously with the change in the
Administrative Agent’s “prime rate.”

 

Proceedings.  Any (a) actions at law, (b) suits in equity, (c) bankruptcy,
insolvency, receivership, dissolution, or reorganization cases or proceedings,
(d) administrative or regulatory hearings or other proceedings, (e) arbitration
and mediation proceedings, (f) criminal prosecutions, (g) judgment levies,
foreclosure proceedings, pre-judgment security procedures, or other enforcement
actions, and (h) other litigation, actions, suits, and proceedings conducted by,
before, or on behalf of any Government Authority.

 

RCRA.  As defined in Section 5.17(a).

 

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

 

Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Bank with
respect to any Loan referred to in such Note or in this Credit Agreement.

 

Register.  As defined in Section 17.3.

 

Reorganization and Reorganize.  As defined in Section 7.2.

 

SARA.  As defined in Section 5.17(a).

 

Securities Trading Activities. The activities in the ordinary course of business
of a Broker-Dealer Subsidiary, including, without limitation, acting as a broker
for clients and/or as a

 

13

--------------------------------------------------------------------------------


 

dealer in the purchase and sale of securities traded on exchanges or in the
over-the-counter markets, entering into securities repurchase agreements and
reverse repurchase agreements, securities lending and borrowing and securities
clearing, either through agents or directly through clearing systems.

 

Significant Assets.  At the date of any sale, transfer, assignment, or other
disposition of assets of the Borrower or any of its Subsidiaries (or as of the
date of any Default or Event of Default), assets of the Borrower or any of its
Subsidiaries (including Equity Securities of Subsidiaries of the Borrower) which
generated thirty-three and one-third percent (33 1/3%) or more of the
consolidated revenues of the Borrower during the four (4) fiscal quarters of the
Borrower most recently ended (the “Measuring Period”), provided that assets of
the Borrower or any of its Subsidiaries (including Equity Securities of
Subsidiaries of the Borrower) which do not meet the definition of Significant
Assets in the first part of this sentence shall nonetheless be deemed to be
Significant Assets if such assets generated revenues for the Measuring Period
that if subtracted from the consolidated revenues of the Borrower for the
Measuring Period would result in consolidated revenues of the Borrower for the
Measuring Period of less than $1,200,000,000.

 

S&P Rating.  With respect to any Entity which is the issuer or obligor with
respect to commercial paper, the rating assigned to such Entity by Standard &
Poor’s Rating Service from time to time in effect.

 

SPC.  As defined in Section 17.10.

 

Subsidiary.  Any Entity of which the designated parent shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding Voting Equity Securities of such
Entity.  Unless otherwise provided herein, any reference to a “Subsidiary” shall
mean a Subsidiary of the Borrower. Notwithstanding the foregoing, the term
“Subsidiary” shall not include any entity that is an investment company,
investment fund or similar entity managed or advised by the Borrower or any
Subsidiary of the Borrower and in which the Borrower’s or such Subsidiary’s
ownership of Voting Equity Securities is a function of its role as manager or
adviser (whether as general partner or otherwise) rather than its economic or
beneficial interest in the entity, unless and until such time as the entity is
required in accordance with GAAP to be consolidated with the Borrower for
financial reporting purposes with respect to the fiscal period of the Borrower
in which such point in time occurs.

 

Swap Contract.  A Swap Contract is:  (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
International Foreign Exchange Master

 

14

--------------------------------------------------------------------------------


 

Agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

Swap Termination Value.  In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Borrower based upon one
or more mid-market or other readily available quotations provided by one or more
recognized dealers in such Swap Contracts (which may include a Bank or any
affiliate of a Bank).

 

Synthetic Lease Obligation.  The monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease, where such
transaction is considered borrowed money Indebtedness for tax purposes but which
is classified as an operating lease pursuant to GAAP.

 

Telerate Page 3750.  Telerate Page 3750 means the display page so designated on
Reuters (or such other page as may replace that page on that service, or such
other service as may be nominated as the information vendor by the
Administrative Agent, for the purpose of displaying rates or prices comparable
to those displayed on Telerate Page 3750 at the time of execution of this
Agreement).

 

Total Commitment.  The sum of the Commitments of the Banks, as in effect from
time to time.  As of the Closing Date the Total Commitment is $800,000,000.

 

12b-1 Fees.  All or any portion of (a) the compensation or fees paid, payable,
or expected to be payable to the Borrower or any of its Subsidiaries for acting
as the distributor of securities as permitted under Rule 12b-l under the 1940
Act, (b) the contingent deferred sales charges or redemption fees paid, payable,
or expected to be paid to the Borrower or any of its Subsidiaries, and (c) any
right, title, or interest in or to any such compensation or fees.

 

Type.  As to any Loan, its nature as a Federal Funds Rate Loan, Alternate Base
Rate Loan or LIBOR Loan, as the case may be.

 

Units.  Units representing assignments of beneficial ownership of limited
partnership interests in the Borrower.

 

Voting Equity Securities.  Equity Securities of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the Entity that issued such Equity Securities.

 

1.2                                 Rules of Interpretation.

 

(a)                                  A reference to any Contract or other
document shall include such Contract or other document as amended, modified, or
supplemented from time to time in accordance with its terms and the terms of
this Credit Agreement.

 

15

--------------------------------------------------------------------------------


 

(b)                                 The singular includes the plural and the
plural includes the singular.

 

(c)                                  A reference to any Government Mandate
includes any amendment or modification to such Government Mandate or any
successor Government Mandate.

 

(d)                                 A reference to any Person includes its
permitted successors and permitted assigns.  Without limiting the generality of
the foregoing, a reference to any Bank shall include any Person that succeeds
generally to its assets and liabilities.

 

(e)                                  Accounting terms not otherwise defined
herein have the meanings assigned to them by GAAP.

 

(f)                                    The words “include”, “includes”, and
“including” are not limiting.

 

(g)                                 All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
The State of New York, have the meanings assigned to them therein.

 

(h)                                 Reference to a particular “§”, Section,
Schedule, or Exhibit refers to that Section, Schedule, or Exhibit of this Credit
Agreement unless otherwise indicated.

 

(i)                                     The words “herein”, “hereof”, and
“hereunder” and words of like import shall refer to this Credit Agreement as a
whole and not to any particular section or subdivision of this Credit Agreement.

 

2.                                       THE REVOLVING CREDIT FACILITY.

 

2.1                                 Commitment to Lend.

 

(a)                                  Subject to the terms and conditions set
forth in Section 10 hereof, each of the Banks severally shall lend to the
Borrower, and the Borrower may borrow, repay, and reborrow from time to time
between the Closing Date and the Maturity Date upon notice by the Borrower to
the Administrative Agent given in accordance with Section 2.8, such sums as are
requested by the Borrower up to a maximum aggregate principal amount Outstanding
(after giving effect to all amounts requested) at any one time equal to such
Bank’s Commitment, provided that the Outstanding amount of the Loans (after
giving effect to all amounts requested) shall not at any time exceed the Total
Commitment.  The Loans shall be made pro rata in accordance with each Bank’s
Commitment Percentage; provided that the failure of any Bank to lend in
accordance with this Credit Agreement shall not release any other Bank or the
Administrative Agent from their obligations hereunder, nor shall any Bank have
any responsibility or liability in respect of a failure of any other Bank to
lend in accordance with this Credit Agreement.  Each request for a Loan and each
borrowing hereunder shall constitute a representation and warranty by the
Borrower that the conditions set forth in Section 10 have been satisfied on the
date of such request.

 

(b)                                 In the event that, at any time when the
conditions precedent for any Loan have been satisfied, a Bank or the
Administrative Agent, as the case may be, fails or refuses to fund its portion
of such Loan, then, until such time as such Bank or the Administrative Agent, as

 

16

--------------------------------------------------------------------------------


 

the case may be, has funded its portion of such Loan, or all of the other Banks
and/or the Administrative Agent, as the case may be, have received (in
accordance with Section 13.12.3) payment in full of the principal and interest
due in respect of such Loan, such non-funding Bank or Administrative Agent, as
the case may be, shall not have the right to receive payment of any principal,
interest or fees from the Borrower in respect of its Loans.

 

2.2                                 Facility Fee.  The Borrower shall pay to the
Administrative Agent for the accounts of the Banks in accordance with their
respective Commitment Percentages a facility fee on the daily average amount of
the Total Commitment as of the most recently completed calendar quarter
calculated at the rate per annum, on the basis of a 360-day year for the actual
number of days elapsed, as determined in accordance with the chart below with
respect to the Borrower’s commercial paper rating as of the last Business Day of
each calendar quarter.  The facility fee shall be payable quarterly in arrears
on the second Business Day of each calendar quarter for the immediately
preceding calendar quarter commencing on the first such date following the date
hereof, with a final payment on the Maturity Date or any earlier date on which
the Total Commitment shall terminate.  In no case shall any portion of the
facility fee be refundable.

 

The facility fee shall be calculated based upon the Borrower’s commercial paper
rating in effect as of any date of determination as follows:

 

Borrower’s
S&P Rating/Moody’s Rating

 

Facility Fee

 

 

 

 

 

A-1+/P-1

 

0.075%

 

 

 

 

 

A-1/P-1

 

0.085%

 

 

 

 

 

A-1/P-2 or A-2/P-1

 

0.125%

 

 

 

 

 

A-2/P-2

 

0.150%

 

 

 

 

 

Less than A-2/P-2 or
no S&P Rating or Moody’s Rating

 

0.200%

 

 

Notwithstanding the foregoing, (a) if there is a split in the debt ratings of
only one level, the facility fee of the lower debt rating shall apply and (b) if
there is a split in the debt ratings of more than one level, the facility fee
that is one level higher than the facility fee of the lower debt rating shall
apply, in any such case, subject, as applicable, to the provisions of Section
4.10 hereof.

 

2.3                                 Utilization Fee.  For any calendar quarter
in which the average aggregate daily Outstanding balance of the Loans is greater
than 50% of the daily average amount of the Total Commitment for such quarter,
the Borrower shall pay to the Administrative Agent for the accounts of the Banks
in accordance with their respective Commitment Percentages a utilization fee on
the average aggregate Outstanding amount of the Loans during such calendar
quarter calculated at the rate per annum, on the basis of a 360-day year for the
actual number of days elapsed, as determined in accordance with the chart below
with respect to the Borrower’s commercial paper rating as of the last Business
Day of each calendar quarter.  The utilization fee shall be payable on the
earlier of the second Business Day of a calendar quarter for any immediately
preceding calendar quarter in which such fee shall be due and owing in
accordance

 

17

--------------------------------------------------------------------------------


 

with this Section 2.3 or the Maturity Date or any earlier date on which the
Total Commitment shall terminate.  In no case shall any portion of the
utilization fee be refundable.

 

The utilization fee shall be calculated based upon the Borrower’s commercial
paper rating in effect as of any date of determination as follows:

 

Borrower’s
S&P Rating/Moody’s Rating

 

Utilization Fee

 

 

 

 

 

A-1+/P-1

 

0.100%

 

 

 

 

 

A-1/P-1

 

0.100%

 

 

 

 

 

A-1/P-2 or A-2/P-1

 

0.100%

 

 

 

 

 

A-2/P-2

 

0.100%

 

 

 

 

 

Less than A-2/P-2 or
no S&P Rating or Moody’s Rating

 

0.375%

 

 

Notwithstanding the foregoing, (a) if there is a split in the debt ratings of
only one level, the utilization fee of the lower debt rating shall apply and (b)
if there is a split in the debt ratings of more than one level, the utilization
fee that is one level higher than the utilization fee of the lower debt rating
shall apply, in any such case, subject, as applicable, to the provisions of
Section 4.10 hereof.

 

2.4                                 Other Fees.  The Borrower shall pay the fees
described in the Fee Letter as and when the same become due and payable pursuant
to the terms of the Fee Letter.

 

2.5                                 Reduction of Total Commitment.  The Borrower
shall have the right at any time and from time to time upon three (3) Business
Days’ prior written notice to the Administrative Agent to reduce by at least
$10,000,000 or integral multiples of $1,000,000 in excess thereof, or to
terminate entirely, the unborrowed portion of the Total Commitment, whereupon
the Commitments of the Banks shall be reduced pro rata in accordance with their
respective Commitment Percentages of the amount specified in such notice or, as
the case may be, terminated.  Promptly after receiving any notice of the
Borrower delivered pursuant to this Section 2.5, the Administrative Agent will
notify the Banks of the substance thereof.  Upon the effective date of any such
reduction or termination, the Borrower shall pay to the Administrative Agent for
the respective accounts of the Banks the full amount of any facility fee then
accrued on the amount of the reduction.  No reduction or termination of the
Commitments may be reinstated.

 

2.6                                 The Notes; the Record.  Upon the request of
the Administrative Agent or any Bank, the Loans shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit A hereto
(each a “Note”), dated as of the Closing Date and completed with appropriate
insertions. One Note shall be payable to the order of each Bank requesting a
Note in a principal amount equal to such Bank’s Commitment or, if less, the
Outstanding amount of all Loans made by such Bank, plus interest accrued
thereon, as set forth below.  The Borrower irrevocably authorizes each Bank to
make or cause to be made, at or about the time of the Drawdown Date of any Loan
or at the time of receipt of any payment of principal on such Bank’s

 

18

--------------------------------------------------------------------------------


 

Loans, an appropriate notation on such Bank’s Record reflecting the making of
such Loan or (as the case may be) the receipt of such payment.  The Outstanding
amount of the Loans set forth on such Bank’s Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to such Bank, but the
failure to record, or any error in so recording, any such amount on such Bank’s
Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any Note to make payments of principal of or interest on any
Loans when due.  In recognition of the fact that the Loans may be made without
having been evidenced by a written Note, the Borrower hereby promises to pay to
each Bank the principal amount of the Loans made by such Bank, and accrued and
unpaid interest and fees thereon, as the same become due and payable in
accordance with this Credit Agreement.

 

2.7                                 Interest on Loans.

 

2.7.1                        Interest Rates.  Except as otherwise provided in
Section 4.10, the Loans shall bear interest as follows:

 

(a)                                  Each Federal Funds Rate Loan shall bear
interest at an annual rate equal to the Federal Funds Rate as in effect from
time to time while such Federal Funds Rate Loan is Outstanding.

 

(b)                                 Each LIBOR Loan shall bear interest for each
Interest Period at an annual rate equal to the LIBOR Rate for such Interest
Period in effect from time to time during such Interest Period.

 

(c)                                  Each Alternate Base Rate Loan shall bear
interest at an annual rate equal to the Alternate Base Rate as in effect from
time to time while such Alternate Base Rate Loan is Outstanding.

 

2.7.2                        Interest Payment Dates.  The Borrower shall pay all
accrued interest on each Loan in arrears on each Interest Payment Date with
respect thereto.

 

2.8                                 Requests for Loans.  The Borrower shall give
to the Administrative Agent written notice in the form of Exhibit B hereto (or
telephonic notice confirmed in a writing in the form of Exhibit C hereto) of
each Loan requested hereunder (a “Loan Request”) no later than (a) 11:00 a.m.
(Charlotte, North Carolina time) on the proposed Drawdown Date of any Federal
Funds Rate Loan or Alternate Base Rate Loan and (b) three (3) LIBOR Business
Days prior to the proposed Drawdown Date of any LIBOR Loan.  Each such notice
shall specify (i) the principal amount of the Loan requested, (ii) the proposed
Drawdown Date of such Loan, (iii) the Type of such Loan, and (iv) the Interest
Period for such Loan if such Loan is a LIBOR Loan.  Promptly upon receipt of any
such Loan Request, the Administrative Agent shall notify each of the Banks
thereof.  Each Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Loan requested from the Banks on the
proposed Drawdown Date.  Each Loan Request shall be in a minimum aggregate
amount of $3,000,000 or in an integral multiple of $1,000,000 in excess thereof.

 

19

--------------------------------------------------------------------------------


 

2.9                                 Conversion Options.

 

2.9.1                        Conversion to LIBOR Loan.  The Borrower may elect
from time to time, subject to Section 2.11, to convert any Outstanding Federal
Funds Rate Loan or Alternate Base Rate Loan to a LIBOR Loan, provided that (a)
the Borrower shall give the Administrative Agent at least three (3) LIBOR
Business Days’ prior written notice of such election; and (b) no Federal Funds
Rate Loan or Alternate Base Rate Loan may be converted into a LIBOR Loan when
any Default or Event of Default has occurred and is continuing.  Each notice of
election of such conversion, and each acceptance by the Borrower of such
conversion, shall be deemed to be a representation and warranty by the Borrower
that no Default or Event of Default has occurred and is continuing.  The
Administrative Agent shall notify the Banks promptly of any such notice.  On the
date on which such conversion is being made, each Bank shall take such action as
is necessary to transfer its Commitment Percentage of such Loans to its LIBOR
Lending Office.  All or any part of Outstanding Federal Funds Rate Loans or
Alternate Base Rate Loans may be converted into a LIBOR Loan as provided herein,
provided that any partial conversion shall be in an aggregate principal amount
of $3,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

2.9.2                        Continuation of Type of Loan.

 

(a)                                  All Federal Funds Rate Loans or Alternate
Base Rate Loans shall continue as Federal Funds Rate Loans or Alternate Base
Rate Loans, as the case may be, until converted into LIBOR Loans as provided in
Section 2.9.1.

 

(b)                                 Any LIBOR Loan may, subject to Section 2.11,
be continued, in whole or in part, as a LIBOR Loan upon the expiration of the
Interest Period with respect thereto, provided that (i) the Borrower shall give
the Administrative Agent at least three (3) LIBOR Business Days’ prior written
notice of such election; (ii) no LIBOR Loan may be continued as such when any
Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Federal Funds Rate Loan on the last day of the
first Interest Period relating thereto ending during the continuance of any
Default or Event of Default; and (iii) any partial continuation of a LIBOR Loan
shall be in an aggregate principal amount of $3,000,000 or an integral multiple
of $1,000,000 in excess thereof.  Each notice of election of such continuance of
a LIBOR Loan, and each acceptance by the Borrower of such continuance, shall be
deemed to be a representation and warranty by the Borrower that no Default or
Event of Default has occurred and is continuing.

 

(c)                                  If the Borrower shall fail to give any
notice of continuation of a LIBOR Loan as provided under this Section 2.9.2, the
Borrower shall be deemed to have requested a conversion of the affected LIBOR
Loan to a Federal Funds Rate Loan on the last day of the then current Interest
Period with respect thereto.

 

(d)                                 The Administrative Agent shall notify the
Banks promptly when any such continuation or conversion contemplated by this
Section 2.9.2 is scheduled to occur.  On the date on which any such continuation
or conversion is to occur, each Bank shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office as appropriate.

 

20

--------------------------------------------------------------------------------


 

2.9.3                        LIBOR Loans.  Any conversion to or from LIBOR Loans
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of all LIBOR Loans having
the same Interest Period shall not be less than $3,000,000 or an integral
multiple of $1,000,000 in excess thereof.

 

2.9.4                        Conversion Requests.  All notices of the conversion
or continuation of a Loan provided for in this Section 2.9 shall be in writing
in the form of Exhibit D hereto (or shall be given by telephone and confirmed by
a writing in the form of Exhibit E hereto).  Each such notice shall specify (a)
the principal amount and Type of the Loan subject thereto, (b) the date on which
the current Interest Period of such Loan ends if such Loan is a LIBOR Loan, and
(c) the new Interest Period for such Loan if such Loan is a LIBOR Loan. Promptly
upon receipt of any such notice, the Administrative Agent shall notify each of
the Banks thereof.  Each such notice shall be irrevocable and binding on the
Borrower.

 

2.10                           Funds for Loans.

 

2.10.1                  Funding Procedures.  Not later than 1:00 p.m.
(Charlotte, North Carolina time) on the proposed Drawdown Date of any Loan, each
of the Banks will make available to the Administrative Agent, at the
Administrative Agent’s Head Office, in immediately available funds, the amount
of such Bank’s Commitment Percentage of the amount of the requested Loan.  Upon
receipt from each Bank of such amount, and upon receipt of the documents
required by Section 10 and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Administrative Agent will make available
to the Borrower the aggregate amount of such Loan made available to the
Administrative Agent by the Banks.  The failure or refusal of any Bank to make
available to the Administrative Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Loan
shall not relieve any other Bank from its several obligation hereunder to make
available to the Administrative Agent the amount of such other Bank’s Commitment
Percentage of any requested Loan, but no other Bank shall be liable in respect
of the failure of such Bank to make available such amount.

 

2.10.2                  Advances by Administrative Agent.  The Administrative
Agent may, unless notified to the contrary by any Bank prior to a Drawdown Date,
assume that such Bank has made available to the Administrative Agent on such
Drawdown Date the amount of such Bank’s Commitment Percentage of the Loans to be
made on such Drawdown Date, and the Administrative Agent may (but it shall not
be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount.  If any Bank makes available to the
Administrative Agent such amount on a date after such Drawdown Date, such Bank
shall pay to the Administrative Agent on demand an amount equal to the weighted
average interest rate paid by the Administrative Agent for federal funds
acquired by the Administrative Agent during each day included in such period,
times the amount of such Bank’s Commitment Percentage of such Loans calculated
on the basis of a 360-day year for the actual number of days elapsed.  A
statement of the Administrative Agent submitted to such Bank with respect to any
amounts owing under this paragraph shall be prima facie evidence of the amount
due and owing to the Administrative Agent by such Bank.  If the amount of such
Bank’s Commitment Percentage of such Loans is not made available to the
Administrative Agent by such Bank within three (3) Business Days following such
Drawdown Date, the Administrative Agent shall be entitled to recover such amount
from the Borrower within one (1) Business Day after demand therefor, with
interest thereon at the rate per annum applicable to the Loans made on such
Drawdown Date.

 

21

--------------------------------------------------------------------------------


 

2.11                           Limit on Number of LIBOR Loans.  At no time shall
there be Outstanding LIBOR Loans having more than fifteen (15) different
Interest Periods.

 

3.                                       REPAYMENT OF LOANS.

 

3.1                                 Maturity.  The Borrower shall pay on the
Maturity Date, and there shall become absolutely due and payable on the Maturity
Date, all of the Loans Outstanding on such date, together with any and all
accrued and unpaid interest thereon. The Total Commitment shall terminate on the
Maturity Date.

 

3.2                                 Mandatory Repayments of Loans.

 

3.2.1                        Loans in Excess of Commitment.  If at any time the
sum of the Outstanding amount of the Loans exceeds the Total Commitment, then
the Borrower shall immediately pay the amount of such excess to the
Administrative Agent for application to the Loans.

 

3.2.2                        Change of Control.  Upon the occurrence of a Change
of Control or impending Change of Control:

 

(a)                                  the Borrower shall notify the
Administrative Agent and each Bank of such Change of Control or impending Change
of Control as provided in Section 6.5.4;

 

(b)                                 the Commitments (but not the right of the
Borrower to convert and continue Types of Loans under Section 2.9) shall be
suspended for the period from the date of such notice (or any Change of Control
Notice given by the Administrative Agent or a Bank as provided in Section 6.5.4)
through the later to occur of (i) the Change of Control Date or (ii) the date
forty (40) days after the date of such notice from the Borrower (the “Suspension
Period”) and neither the Banks nor the Administrative Agent shall have any
obligations to make Loans to the Borrower;

 

(c)                                  each Bank shall have the right within
fifteen (15) days after the date of such Bank’s receipt of a Change of Control
Notice under clause (a) above to demand payment in full of its pro rata share of
the Outstanding principal of all Loans, all accrued and unpaid interest thereon,
and any other amounts owing under the Loan Documents;

 

(d)                                 in the event that any Bank shall have made a
demand under clause (c) above the Borrower shall promptly, but in no event later
than five (5) Business Days after such demand, deliver notice to each Bank
(which notice shall identify the Bank making such demand) and, notwithstanding
the provisions of clause (c) above, the right of each Bank to demand repayment
shall remain in effect through the fifteenth (15th) day next succeeding receipt
by such Bank of any notice required to be given pursuant to this clause (d),
provided that the provisions of this clause (d) shall only apply with respect to
demands given by Banks prior to the expiration of the period specified in clause
(c); and

 

(e)                                  in the event any Bank makes a demand under
clause (c) or clause (d) above, the Borrower shall on the last day of the
Suspension Period pay to the Administrative Agent for the credit of such Bank
its pro rata share of the Outstanding principal of all Loans, all

 

22

--------------------------------------------------------------------------------


 

accrued and unpaid interest thereon, and any other amounts owing under the Loan
Documents, (provided that (i) any Bank may require the Borrower to postpone
prepayment of a LIBOR Loan until the last day of the Interest Period with
respect to such LIBOR Loan, and (ii) if any Bank elects to require prepayment of
a LIBOR Loan that has an Interest Period ending less than sixty (60) days after
the date of such demand on a date that is not the last day of the Interest
Period for such LIBOR Loan, such Bank shall not be entitled to receive any
amounts payable under Section 4.9 in respect of the prepayment of such LIBOR
Loan).

 

Upon any demand for payment by any Bank under this Section 3.2.2, the Commitment
hereunder provided by such Bank shall terminate, and such Bank shall be relieved
of all further obligations to make Loans to the Borrower.  At the end of the
Suspension Period referred to above, the Commitments shall be restored from all
Banks that have not made a demand for payment under this Section 3.2.2, and this
Credit Agreement and the other Loan Documents shall remain in full force and
effect among the Borrower, such Banks and the Administrative Agent, with such
changes as may be necessary to reflect the termination of the credit provided by
the Banks that made a demand for payment under this Section 3.2.2.

 

3.3                                 Optional Repayments of Loans.  The Borrower
shall have the right, at its election, to repay the Outstanding amount of the
Loans, as a whole or in part, at any time without penalty or premium, provided
that any full or partial repayment of the Outstanding amount of any LIBOR Loans
pursuant to this Section 3.3 made on a date other than the last day of the
Interest Period relating thereto shall be subject to customary breakage charges
as provided in Section 4.9.  The Borrower shall give the Administrative Agent,
no later than 10:00 a.m., Charlotte, North Carolina time, at least one (1)
Business Day’s prior written notice, of any proposed repayment pursuant to this
Section 3.3 of Federal Funds Rate Loans or Alternate Base Rate Loans, and two
(2) LIBOR Business Days’ notice of any proposed repayment pursuant to this
Section 3.3 of LIBOR Loans, in each case, specifying the proposed date of
payment of Loans and the principal amount to be paid.  Each such partial
repayment of the Loans shall be in an amount of $1,000,000 or an integral
multiple of $1,000,000 in excess thereof, shall be accompanied by the payment of
accrued interest on the principal repaid to the date of payment, and shall be
applied, in the absence of instruction by the Borrower, first to the principal
of Alternate Base Rate Loans, second to the principal of Federal Funds Rate
Loans and third to the principal of LIBOR Loans (in inverse order of the last
days of their respective Interest Periods).  Each partial repayment shall be
allocated among the Banks, in proportion, as nearly as practicable, to the
respective unpaid principal amount of each Bank’s Loans, with adjustments to the
extent practicable to equalize any prior repayments not exactly in proportion. 
Any amounts repaid under this Section 3.3 may be reborrowed prior to the
Maturity Date as provided in Section 2.8, subject to the conditions of Section
10.

 

4.                                       CERTAIN GENERAL PROVISIONS.

 

4.1                                 Application of Payments.  Except as
otherwise provided in this Credit Agreement, all payments in respect of any Loan
shall be applied first to accrued and unpaid interest on such Loan and second to
the Outstanding principal of such Loan.

 

23

--------------------------------------------------------------------------------


 

4.2                                 Funds for Payments.

 

4.2.1                        Payments to Administrative Agent.  All payments of
principal, interest, commitment fees, and any other amounts due hereunder or
under any of the other Loan Documents shall be made to the Administrative Agent,
for the respective accounts of the Banks and the Administrative Agent, at the
Administrative Agent’s Head Office, or at such other location that the
Administrative Agent may from time to time designate, in each case in
immediately available funds or directly from the proceeds of Loans.

 

4.2.2                        No Offset, Etc.  All payments by the Borrower
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim and free and clear of and without deduction for any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings, compulsory
loans, restrictions, or conditions of any nature now or hereafter imposed or
levied by any Government Authority unless the Borrower is compelled by
Government Mandate to make such deduction or withholding.  If any such
obligation is imposed upon the Borrower with respect to any amount payable by it
hereunder or under any of the other Loan Documents (other than with respect to
taxes on the income or profits of any Bank or the Administrative Agent), the
Borrower will pay to the Administrative Agent, for the account of the Banks or
(as the case may be) the Administrative Agent, on the date on which such amount
is due and payable hereunder or under such other Loan Document, such additional
amount in Dollars as shall be necessary to enable the Banks or the
Administrative Agent to receive the same net amount which the Banks or the
Administrative Agent would have received on such due date had no such obligation
been imposed upon the Borrower.  The Borrower will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by the Borrower
hereunder or under such other Loan Document.  If a refund is received (either in
cash or by means of a credit against future tax obligations) by the
Administrative Agent or any Bank in respect of an amount previously paid by the
Borrower pursuant to the immediately preceding sentence, such refund shall be
promptly paid over to the Borrower.

 

4.2.3                        Fees Non-Refundable.  Except as expressly set forth
herein, all fees payable hereunder are non-refundable, provided that (a) if any
of the Banks is finally adjudicated or is found in final arbitration proceedings
to have been grossly negligent or to have committed willful misconduct with
respect to the transactions contemplated hereby in any material respect, then no
facility fee shall be payable to such Bank after the date of such final
adjudication or arbitration (and such Bank shall refund any facility fee paid to
it and attributable to the period from and after the date on which such grossly
negligent conduct or willful misconduct occurred), and (b) if the Administrative
Agent is finally adjudicated or is found in final arbitration proceedings to
have been grossly negligent or to have committed willful misconduct with respect
to the transactions contemplated hereby, then no administrative agent’s fee will
be due and payable after the date of such final adjudication or arbitration.  If
the Administrative Agent is finally found to have been grossly negligent or to
have committed willful misconduct, the amount of any administrative agent’s fee
paid or prepaid by the Borrower and attributable to the period from and after
the date on which such grossly negligent conduct or willful misconduct occurred
shall be refunded.

 

4.3                                 Computations.  All computations of interest
with respect to both Federal Funds Rate Loans, Alternate Base Rate Loans and
LIBOR Loans shall be based on a year of 360 days and paid for the actual number
of days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to LIBOR Loans, whenever a payment hereunder or
under

 

24

--------------------------------------------------------------------------------


 

any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension.

 

4.4                                 Inability to Determine LIBOR Rate Basis.  In
the event, prior to the commencement of any Interest Period relating to any
LIBOR Loan, the Administrative Agent shall determine that adequate and
reasonable methods do not exist for ascertaining the LIBOR Rate Basis that would
otherwise determine the rate of interest to be applicable to any LIBOR Loan
during any Interest Period, the Administrative Agent shall forthwith give notice
of such determination (which shall be conclusive and binding on the Borrower and
the Banks) to the Borrower and the Banks.  In such event (a) any Loan Request or
Conversion Request with respect to LIBOR Loans shall be automatically withdrawn
and shall be deemed a request for Federal Funds Rate Loans, (b) each LIBOR Loan
will automatically, on the last day of the then current Interest Period relating
thereto, become a Federal Funds Rate Loan, and (c) the obligations of the Banks
to make LIBOR Loans shall be suspended until the Administrative Agent determines
that the circumstances giving rise to such suspension no longer exist, whereupon
the Administrative Agent shall so notify the Borrower and the Banks.

 

4.5                                 Illegality.  Notwithstanding any other
provisions herein, if any present or future Government Mandate shall make it
unlawful for any Bank to make or maintain LIBOR Loans, such Bank shall forthwith
give notice of such circumstances to the Borrower and the other Banks and
thereupon (a) the commitment of such Bank to make LIBOR Loans or convert Federal
Funds Rate Loans or Alternate Base Rate Loans to LIBOR Loans shall forthwith be
suspended, and (b) such Bank’s Loans then Outstanding as LIBOR Loans, if any,
shall be converted automatically to Federal Funds Rate Loans on the last day of
each then existing Interest Period applicable to such LIBOR Loans or within such
earlier period after the occurrence of such circumstances as may be required by
Government Mandate.  The Borrower shall promptly pay the Administrative Agent
for the account of such Bank, upon demand by such Bank, any additional amounts
necessary to compensate such Bank for any costs incurred by such Bank in making
any conversion in accordance with this Section 4.5 other than on the last day of
an Interest Period, including any interest or fees payable by such Bank to
lenders of funds obtained by it in order to make or maintain its LIBOR Loans
hereunder.

 

4.6                                 Additional Costs, Etc.  If any present or
future applicable Government Mandate (whether or not having the force of law),
shall:

 

(a)                                  subject any Bank or the Administrative
Agent to any tax, levy, impost, duty, charge, fee, deduction, or withholding of
any nature with respect to this Credit Agreement, the other Loan Documents, such
Bank’s Commitment, or the Loans (other than taxes based upon or measured by the
income or profits of such Bank or the Administrative Agent), or

 

(b)                                 materially change the basis of taxation
(except for changes in taxes on income or profits) of payments to any Bank of
the principal of or the interest on any Loans or any other amounts payable to
any Bank or the Administrative Agent under this Credit Agreement or the other
Loan Documents, or

 

(c)                                  impose, increase, or render applicable
(other than to the extent specifically provided for elsewhere in this Credit
Agreement) any special deposit, reserve,

 

25

--------------------------------------------------------------------------------


 

assessment, liquidity, capital adequacy, or other similar requirements (whether
or not having the force of law) against assets held by, or deposits in or for
the account of, or loans by, or commitments of an office of any Bank, or

 

(d)                                 impose on any Bank or the Administrative
Agent any other conditions or requirements with respect to this Credit
Agreement, the other Loan Documents, the Loans, such Bank’s Commitment, or any
class of loans or commitments of which any of the Loans or such Bank’s
Commitment forms a part, and the result of any of the foregoing is:

 

(i)                                     to increase by an amount deemed by such
Bank to be material with respect to the cost to any Bank of making, funding,
issuing, renewing, extending, or maintaining any of the Loans or such Bank’s
Commitment, or

 

(ii)                                  to reduce, by an amount deemed by such
Bank or the Administrative Agent, as the case may be, to be material, the amount
of principal, interest, or other amount payable to such Bank or the
Administrative Agent hereunder on account of such Bank’s Commitment, or any of
the Loans, or

 

(iii)                               to require such Bank or the Administrative
Agent to make any payment that, but for such conditions or requirements
described in clauses (a) through (d), would not be payable hereunder, or forego
any interest or other sum that, but for such conditions or requirements
described in clauses (a) through (d), would be payable to such Bank or the
Administrative Agent hereunder, in any case the amount of which payment or
foregone interest or other sum is deemed by such Bank or the Administrative
Agent, as the case may be, to be material and is calculated by reference to the
gross amount of any sum receivable or deemed received by such Bank or (as the
case may be) the Administrative Agent from the Borrower hereunder, then, and in
each such case, (aa) the Borrower will, upon demand made by such Bank or (as the
case may be) the Administrative Agent at any time and from time to time (such
demand to be made in any case not later than the first to occur of (I) the date
one year after such event described in clause (i), (ii), or (iii) giving rise to
such demand, and (II) the date ninety (90) days after both the payment in full
of all Outstanding Loans, and the termination of the Commitments) and as often
as the occasion therefor may arise, pay to such Bank or the Administrative Agent
such additional amounts as will be sufficient to compensate such Bank or the
Administrative Agent for such additional cost, reduction, payment, foregone
interest or other sum, (bb) the Borrower shall be entitled, upon notice to the
Administrative Agent and each Bank given within ninety (90) days of any demand
by a Bank under clause (aa), to repay in cash in full all, but not less than
all, of the Loans of such Bank, together with all accrued and unpaid interest on
such Loans and any other amounts owing to such Bank under the Loan Documents and
terminate (in full and not in part) such Bank’s Commitment, and, (cc) in the
event the Borrower elects to repay the Loans of any Bank under clause (bb), each
other Bank shall be entitled, by notice to the Administrative Agent and the
Borrower given within thirty (30) days after receipt of the notice referred to
in clause (bb), to require the Borrower to repay in cash in full, within thirty
(30) days of such notice under this clause (cc), all, but not less than all, of
the Loans, together with all accrued and unpaid interest thereon and any other
amounts owing to such other Bank under the Loan Documents.  Subject to the terms
specified

 

26

--------------------------------------------------------------------------------


 

above in this Section 4.6, the obligations of the Borrower under this Section
4.6 shall survive repayment of the Loans and termination of the Commitments.

 

4.7                                 Capital Adequacy.  If after the date hereof
any Bank or the Administrative Agent determines that (a) the adoption of or
change in any Government Mandate (whether or not having the force of law)
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Government Authority with
appropriate jurisdiction, or (b) compliance by such Bank or the Administrative
Agent, or any corporation controlling such Bank or the Administrative Agent,
with any Government Mandate (whether or not having the force of law) has the
effect of reducing the return on such Bank’s or the Administrative Agent’s
commitment with respect to any Loans to a level below that which such Bank or
(as the case may be) the Administrative Agent could have achieved but for such
adoption, change, or compliance (taking into consideration such Bank’s or the
Administrative Agent’s then existing policies with respect to capital adequacy
and assuming full utilization of such Entity’s capital) by any amount reasonably
deemed by such Bank or (as the case may be) the Administrative Agent to be
material, then such Bank or the Administrative Agent may notify the Borrower of
such fact.  To the extent that the amount of such reduction in the return on
capital is not reflected in the Federal Funds Rate, (aa) the Borrower shall pay
such Bank or (as the case may be) the Administrative Agent for the amount of
such reduction in the return on capital as and when such reduction is determined
upon presentation by such Bank or (as the case may be) the Administrative Agent
of a certificate in accordance with Section 4.8 hereof (but in any case not
later than the first to occur of (I) the date one year after such adoption,
change, or compliance causing such reduction, and (II) as to adoptions of or
changes in Government Mandates occurring prior to the repayment of the Loans and
the termination of the Commitments the date ninety (90) days after both the
payment in full of all Outstanding Loans and termination of the Commitments),
(bb) the Borrower shall be entitled, upon notice to the Administrative Agent and
each Bank given within ninety (90) days of any notice by such Bank under the
next preceding sentence, to repay in cash in full all, but not less than all, of
the Loans of such Bank, together with all accrued and unpaid interest on such
Loans and any other amounts owing to such Bank under the Loan Documents and
terminate (in full and not in part) such Bank’s Commitment, and, (cc) in the
event the Borrower elects to repay the Loans of any Bank under clause (bb), each
other Bank shall be entitled, by notice to the Administrative Agent and the
Borrower given within thirty (30) days after receipt of the notice referred to
in clause (bb), to require the Borrower to repay in cash in full, within thirty
(30) days of the notice under this clause (cc), all, but not less than all, of
the Loans of such other Bank, together with all accrued and unpaid interest on
such Loans and any other amounts owing to such other Bank under the Loan
Documents.  Each Bank shall allocate such cost increases among its customers in
good faith and on an equitable basis.  Subject to the terms specified above in
this Section 4.7, the obligations of the Borrower under this Section 4.7 shall
survive repayment of the Loans and termination of the Commitments.

 

4.8                                 Certificate.  A certificate setting forth
any additional amounts payable pursuant to Section 4.6 or Section 4.7 and a
brief explanation of such amounts which are due and in reasonable detail the
basis of the calculation and allocation thereof, submitted by any Bank or the
Administrative Agent to the Borrower, shall be conclusive evidence, absent
manifest error, that such amounts are due and owing.

 

4.9                                 Indemnity.  The Borrower shall indemnify and
hold harmless each Bank from and against any loss, cost, or expense (excluding
loss of anticipated profits) that such Bank may

 

27

--------------------------------------------------------------------------------


 

sustain or incur as a consequence of (a) default by the Borrower in payment of
the principal amount of or any interest on any LIBOR Loans as and when due and
payable, including any such loss or expense arising from interest or fees
payable by such Bank to lenders of funds obtained by it in order to maintain its
LIBOR Loans, (b) default by the Borrower in making a borrowing or conversion
after the Borrower has given (or is deemed to have given) a Loan Request or a
Conversion Request; or (c) except as otherwise expressly provided in Section
3.2.2, the making of any payment of a LIBOR Loan or the making of any conversion
of any such Loan to a Federal Funds Rate Loan or an Alternate Base Rate Loan on
a day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by such Bank to lenders of funds
obtained by it in order to maintain any such Loans.  The obligations of the
Borrower under this Section 4.9 shall survive repayment of the Loans and
termination of the Commitments.

 

4.10                           Interest After Default.  All amounts Outstanding
under the Loan Documents that are not paid when due, including all overdue
principal and (to the extent permitted by applicable Government Mandate)
interest and all other overdue amounts (after giving effect to any applicable
grace period), shall to the extent permitted by applicable Government Mandate
bear interest until such amount shall be paid in full (after as well as before
judgment) at a rate per annum equal to two percent (2%) above the interest rate
otherwise applicable to such amounts in the case of principal and two percent
(2%) above the Alternate Base Rate in the case of other amounts payable
hereunder.  Any interest accruing under this section on overdue principal or
interest shall be due and payable upon demand.

 

5.                                       REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Banks and the Administrative Agent
as follows:

 

5.1                                 Corporate Authority.

 

5.1.1                        Incorporation; Good Standing.  Each of the
Borrower, its Subsidiaries, and the General Partner (a) is a corporation,
limited partnership, general partnership, trust or limited liability company, as
the case may be, duly organized, validly existing, and, if applicable, in good
standing, under the laws of its jurisdiction of organization, (b) has all
requisite corporate, partnership or equivalent power to own its material
properties and conduct its material business as now conducted and as presently
contemplated, and (c) is, if applicable, in good standing as a foreign
corporation, limited partnership, general partnership, trust or limited
liability company, as the case may be, and is duly authorized to do business in
each jurisdiction where it owns or leases properties or conducts any business so
as to require such qualification except where a failure to be so qualified would
not be likely to have a Material Adverse Effect.

 

5.1.2                        Authorization.  The execution, delivery, and
performance of this Credit Agreement and the other Loan Documents to which the
Borrower, any of its Subsidiaries, or the General Partner is or is to become a
party and the transactions contemplated hereby and thereby (a) are within the
corporate, partnership, limited liability company or other equivalent power of
each such Entity, (b) have been duly authorized by all necessary corporate,
partnership, limited liability company or other applicable proceedings on behalf
of each such Entity, (c) do not conflict with or result in any breach or
contravention of any Government Mandate to which any such Entity is subject, (d)
do not conflict with or violate any provision of the corporate charter or

 

28

--------------------------------------------------------------------------------


 

bylaws, the limited partnership certificate or agreement, or its governing
documents in the case of any general partnership, limited liability company or
trust, as the case may be, of any such Entity, and (e) do not violate, conflict
with, constitute a default or event of default under, or result in any rights to
accelerate or modify any obligations under any Contract to which any such Entity
is party or subject, or to which any of its respective assets are subject,
except, as to the foregoing clauses (c) and (e) only, where the same would not
be likely to have a Material Adverse Effect.

 

5.1.3                        Enforceability.  The execution and delivery of this
Credit Agreement and the other Loan Documents to which the Borrower, any of its
Subsidiaries, or the General Partner is or is to become a party will result in
valid and legally binding obligations of such Person enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or affecting generally the enforcement of
creditors’ rights and by general principles of equity, regardless of whether
enforcement is sought in a Proceeding in equity or at law.

 

5.1.4                        Equity Securities.  The General Partner is the only
general partner of the Borrower.  All of the outstanding Equity Securities of
the Borrower are validly issued, fully paid, and non-assessable.

 

5.2                                 Governmental Approvals.  The execution,
delivery, and performance by the Borrower, its Subsidiaries, and the General
Partner of this Credit Agreement and the other Loan Documents to which the
Borrower, any of its Subsidiaries, or the General Partner is or is to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any Government Authority other than
those already obtained and set forth on Schedule 5.2.

 

5.3                                 Liens; Leases.  The assets reflected in the
consolidated balance sheet of the Borrower dated as of December 31, 2001, and
delivered to the Administrative Agent and the Banks under Section 5.4 are
subject to no Liens except Permitted Liens.  Each of the Borrower and its
Subsidiaries enjoys quiet possession under all leases relating to Real Estate or
personal property to which it is party as a lessee, and each such lease is Fully
Effective.

 

5.4                                 Financial Statements.   There has been
furnished to the Administrative Agent and each of the Banks (a) a consolidated
balance sheet of the Borrower as at December 31, 2001, and a consolidated
statement of income and cash flow of the Borrower for the fiscal year then
ended, certified by the Borrower’s independent certified public accountants, and
(b) unaudited interim condensed consolidated balance sheets of the Borrower and
the Consolidated Subsidiaries as at June 30, 2002, and interim condensed
consolidated statements of income and of cash flow of the Borrower and the
Consolidated Subsidiaries for the respective fiscal periods then ended and as
set forth in the Borrower’s Quarterly Reports on Form 10-Q for such fiscal
quarters.  With respect to the financial statement prepared in accordance with
clause (a) above, such balance sheet and statement of income have been prepared
in accordance with GAAP and present fairly in all material respects the
financial position of the Borrower and the Consolidated Subsidiaries as at the
close of business on the respective dates thereof and the results of operations
of the Borrower and the Consolidated Subsidiaries for the fiscal periods then
ended; or, in the case of the financial statements referred to in clause (b),
have been prepared in a manner consistent with the accounting practices and
policies employed with respect to the audited financial statements

 

29

--------------------------------------------------------------------------------


 

reported in the Borrower’s most recent Form 10-K filed with the Securities and
Exchange Commission and prepared in accordance with Rule 10-01 of Regulation S-X
of the Securities and Exchange Commission, and contain all adjustments necessary
for a fair presentation of (A) the results of operations of the Borrower for the
periods covered thereby, (B) the financial position of the Borrower at the date
thereof, and (C) the cash flows of the Borrower for periods covered thereby
(subject to year-end adjustments).  There are no contingent liabilities of the
Borrower or the Consolidated Subsidiaries as of such dates involving material
amounts, known to the executive management of the Borrower that (aa) should have
been disclosed in said balance sheets or the related notes thereto in accordance
with GAAP and the rules and regulations of the Securities and Exchange
Commission, and (bb) were not so disclosed.

 

5.5                                 No Material Changes, Etc.   No change in the
Business of the Borrower and its Consolidated Subsidiaries, taken as a whole,
has occurred since June 30, 2002 that has resulted in a Material Adverse Effect.

 

5.6                                 Permits.   The Borrower and its Subsidiaries
have all Permits necessary or appropriate for them to conduct their Business,
except where the failure to have such Permits would not be likely to have a
Material Adverse Effect.  All of such Permits are in full force and effect. 
Without limiting the foregoing, the Borrower is duly registered as an
“investment adviser” under the Investment Advisers Act of 1940 and under the
applicable laws of each state in which such registration is required in
connection with the investment advisory business of the Borrower and in which
the failure to obtain such registration would be likely to have a Material
Adverse Effect; Alliance Distributors is duly registered as a “broker/dealer”
under the Securities Exchange Act of 1934 and under the securities or blue sky
laws of each state in which such registration is required in connection with the
business conducted by Alliance Distributors and where a failure to obtain such
registration would be likely to have a Material Adverse Effect, and is a member
in good standing of the National Association of Securities Dealers, Inc.; no
Proceeding is pending or threatened with respect to the suspension, revocation,
or termination of any such registration or membership, and the termination or
withdrawal of any such registration or membership is not contemplated by the
Borrower or Alliance Distributors, except, only with respect to registrations by
the Borrower and Alliance Distributors required under state law, as would not be
likely to have a Material Adverse Effect.

 

5.7                                 Litigation.   There is no Proceeding of any
kind pending or threatened, in writing, against the Borrower, any of its
Subsidiaries, or the General Partner that questions the validity of this Credit
Agreement or any of the other Loan Documents, or any action taken or to be taken
pursuant hereto or thereto.  Except as may be set forth in information provided
pursuant to Section 6.4 hereof or as otherwise disclosed by the Borrower to the
Banks, there is no Proceeding of any kind pending or threatened, in writing,
against the Borrower, any of its Subsidiaries, or the General Partner that, if
adversely determined, is reasonably likely to, either in any case or in the
aggregate, result in a Material Adverse Effect or impair or prevent the
Borrower’s performance and observance of its obligations under this Credit
Agreement or the other Loan Documents.

 

5.8                                 Material Contracts.   Except as would not be
likely to have a Material Adverse Effect, each Contract to which any of the
Borrower and its Subsidiaries is party or subject, or by which any of their
respective assets are bound (including investment advisory contracts and
investment company distribution plans) (a) is Fully Effective, (b) is not
subject to any default or event of default with respect to the Borrower, any of
its Subsidiaries or, to the best knowledge of

 

30

--------------------------------------------------------------------------------


 

the executive management of the Borrower, any other party, (c) is not subject to
any notice of termination given or received by the Borrower or any of its
Subsidiaries, and (d) is, to the best knowledge of the executive management of
the Borrower, the legal, valid, and binding obligation of each party thereto
other than the Borrower and its Subsidiaries enforceable against such parties
according to its terms.

 

5.9                                 Compliance with Other Instruments. Laws,
Etc.  None of the Borrower, its Subsidiaries, and the General Partner is, in any
respect material to the Borrower and its Consolidated Subsidiaries taken as a
whole, in violation of or default under (a) any provision of its certificate of
incorporation or by-laws, or its certificate of limited partnership or agreement
of limited partnership, or its governing documents in the case of any general
partnership, as the case may be, (b) any Contract to which it is or may be
subject or by which it or any of its properties are or may be bound, or (c) any
Government Mandate, including Government Mandates relating to occupational
safety and employment matters.

 

5.10                           Tax Status.  The Borrower and its Subsidiaries
(a) have made or filed all federal and state income and all other tax returns,
reports, and declarations required by any Government Authority to which any of
them is subject, except where the failure to make or file the same would not be
likely to have a Material Adverse Effect, (b) have paid all taxes and other
governmental assessments and charges due, except those being contested in good
faith and by appropriate Proceedings or those where a failure to pay is not
reasonably likely to have a Material Adverse Effect, and (c) have set aside on
their books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports, or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due from the Borrower or any of its Subsidiaries by any Government Authority,
and the executive management of the Borrower knows of no basis for any such
claim.

 

5.11                           No Event of Default.  No Default or Event of
Default has occurred and is continuing.

 

5.12                           Holding Company and Investment Company Acts. 
Neither the Borrower nor any of its Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, as such terms are defined in the
Public Utility Holding Company Act of 1935.  Neither the Borrower nor any of its
Subsidiaries (excluding investment companies in which the Borrower or a
Consolidated Subsidiary has made “seed money” investments permitted by Section
8.6(b)) is an “investment company”, as such term is defined in the 1940 Act.

 

5.13                           Insurance.  The Borrower and its Subsidiaries
maintain insurance with financially sound and reputable insurers in such
coverage amounts, against such risks, with such deductibles and upon such other
terms, or are self-insured in respect of such risks (with appropriate reserves
to the extent required by GAAP), as is reasonable and customary for firms
engaged in businesses similar to those of the Borrower and its Subsidiaries. 
All policies of insurance maintained by the Borrower or its Subsidiaries are
Fully Effective.  All premiums due on such policies have been paid or accrued on
the books of the Borrower or its Subsidiaries, as appropriate.

 

5.14                           Certain Transactions.  Except in connection with
transactions occurring in the ordinary course of business, and, taking into
account the totality of the relationships involved, with respect to transactions
occurring on fair and reasonable terms no less favorable to the

 

31

--------------------------------------------------------------------------------


 

Borrower and its Consolidated Subsidiaries taken as a whole than would be
obtained in comparable arms’ length transactions with Persons that are not
Affiliates of the Borrower or its Subsidiaries, none of the officers, directors,
partners, or employees of the Borrower or any of its Subsidiaries, or, to the
knowledge of the executive management of the Borrower, any Entity (other than a
Subsidiary) in which any such officer, director, partner, or employee has a
substantial interest or is an officer, director, trustee, or partner, is at
present a party to any transaction with the Borrower or any of its Subsidiaries
(other than for or in connection with services as officers, directors, partners,
or employees, as the case may be), including any Contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director, partner, employee, or Entity.

 

5.15                           Employee Benefit Plans.  Each contribution
required to be made to a Guaranteed Pension Plan, whether required to be made to
avoid the incurrence of an accumulated funding deficiency, the notice or lien
provisions of §302(f) of ERISA, or otherwise, has been timely made.  No waiver
of an accumulated funding deficiency or extension of amortization periods has
been received with respect to any Guaranteed Pension Plan.  No liability to the
PBGC (other than required insurance premiums, all of which have been paid) has
been incurred by the Borrower or any ERISA Affiliate with respect to any
Guaranteed Pension Plan and there has not been any ERISA Reportable Event, or
any other event or condition which presents a material risk of termination of
any Guaranteed Pension Plan by the PBGC.  Based on the latest valuation of each
Guaranteed Pension Plan (which in each case occurred within fifteen (15) months
of the date of the representation), and on the actuarial methods and assumptions
employed for that valuation, the aggregate benefit liabilities of all such
Guaranteed Pension Plans within the meaning of §4001 of ERISA did not exceed the
aggregate value of the assets of all such Guaranteed Pension Plans by more than
$50,000,000, disregarding for this purpose the benefit liabilities and assets of
any Guaranteed Pension Plan with assets in excess of benefit liabilities.

 

5.16                           Regulations U and X.  The proceeds of the Loans
shall be used by the Borrower for general partnership purposes, including,
without limitation, for working capital purposes and the support of the
Borrower’s issuance of commercial paper.  No portion of any Loan is to be used
for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

 

5.17                           Environmental Compliance.  To the best of the
Borrower’s knowledge:

 

(a)                                  none of the Borrower, its Subsidiaries, the
General Partner, and any operator of the Real Estate or any operations thereon
is in violation, or alleged violation, of any Government Mandate or Permit
pertaining to environmental, safety or public health matters, including the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (“CERCLA”), the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean Water
Act, the Federal Clean Air Act, and the Toxic Substances Control Act
(hereinafter “Environmental Laws”), which violation would be likely to have a
material adverse effect on the environment or a Material Adverse Effect;

 

32

--------------------------------------------------------------------------------


 

(b)                                 neither the Borrower nor any of its
Subsidiaries has received notice from any third party, including any Government
Authority, (i) that any one of them has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any hazardous waste, as defined by 42
U.S.C. §9601(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) and any toxic
substances, oil, hazardous materials, or other chemicals or substances regulated
by any Environmental Laws (“Hazardous Substances”) that any one of them has
generated, transported, or disposed of has been found at any site at which a
Government Authority or other third party has conducted, or has ordered that
other parties conduct, a remedial investigation, removal, or other response
action pursuant to any Environmental Law; or (iii) that it is or shall be a
named party to any Proceeding (in each case, contingent or otherwise) arising
out of any third party’s incurrence of costs, expenses, losses, or damages of
any kind whatsoever in connection with the release of Hazardous Substances; and

 

(i)                                     no portion of the Real Estate has been
used for the handling, processing, storage, or disposal of Hazardous Substances
except in accordance with applicable Environmental Laws;

 

(ii)                                  no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate;

 

(iii)                               in the course of any activities conducted by
any of the Borrower, its Subsidiaries, the General Partner, and operators of any
Real Estate, no Hazardous Substances have been generated or are being used on
the Real Estate except in accordance with applicable Environmental Laws;

 

(iv)                              there have been no releases (i.e. any past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing, or dumping) or threatened releases
of Hazardous Substances on, upon, into, or from the Real Estate that would have
a material adverse effect on the value of the Real Estate or the environment;

 

(v)                                 there have been no releases of Hazardous
Substances on, upon, from, or into any real property in the vicinity of any of
the Real Estate that (A) may have come to be located on the Real Estate through
soil or groundwater contamination, and, (B) if so located, would have a material
adverse effect on the value of the Real Estate or the environment; and

 

(vi)                              any Hazardous Substances that have been
generated by any of the Borrower and its Subsidiaries, or on the Real Estate by
any other Person, have been transported offsite only by carriers having an
identification number issued by the EPA, treated or disposed of only by
treatment or disposal facilities maintaining valid Permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the best of the Borrower’s knowledge, operating in compliance with such
Permits and applicable Environmental Laws.

 

33

--------------------------------------------------------------------------------


 

5.18                           Subsidiaries, Etc.  Schedule 5.18 sets forth a
list of (a) each Subsidiary of the Borrower (in which each Consolidated
Subsidiary at the date hereof is specifically identified as such), (b) the
percentage of authorized and outstanding Equity Securities of each class of each
Subsidiary of the Borrower owned, directly or indirectly, by the Borrower, and
(c) any partnership or joint venture in which the Borrower or any of its
Subsidiaries is engaged with any other Person.  Those Equity Securities of each
Subsidiary of the Borrower that are owned directly or indirectly by the Borrower
are validly issued, fully paid, and non-assessable.

 

5.19                           Funded Debt.  Schedule 5.19 sets forth as of July
31, 2002 all outstanding Funded Debt of the Borrower and its Subsidiaries.

 

5.20                           General.  The Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2001, and Quarterly Reports on Form
10-Q referred to in Section 5.4 (a) conform in all material respects to the
requirements of the Securities Exchange Act of 1934, as amended, and to all
applicable rules and regulations of the Securities and Exchange Commission, and
(b) as amended by interim filings, do not contain an untrue statement of any
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they are made, not misleading.

 

6.                                       AFFIRMATIVE COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:

 

6.1                                 Punctual Payment.  The Borrower will duly
and punctually pay or cause to be paid the principal and interest on the Loans,
the facility fee, the utilization fee, and all other amounts provided for in
this Credit Agreement and the other Loan Documents to which the Borrower is
party, all in accordance with the terms of this Credit Agreement and such other
Loan Documents.

 

6.2                                 Maintenance of Office.  The Borrower will
maintain its chief executive office in New York, New York, or at such other
place in the United States of America as the Borrower shall designate upon prior
written notice to the Administrative Agent, where notices, presentations, and
demands to or upon the Borrower in respect of the Loan Documents may be given or
made.

 

6.3                                 Records and Accounts.  The Borrower will,
and will cause each of its Subsidiaries to, keep complete and accurate records
and books of account.

 

6.4                                 Financial Statements, Certificates, and
Information.  The Borrower will deliver to each of the Banks:

 

(a)                                  as soon as practicable, but in any event
not later than ninety-five (95) days after the end of each fiscal year of the
Borrower:

 

(i)                                     the consolidated balance sheet of the
Borrower as at the end of such fiscal year;

 

34

--------------------------------------------------------------------------------


 

(ii)                                  the consolidating balance sheet of the
Borrower as at the end of such fiscal year;

 

(iii)                               the consolidated statement of income and
consolidated statement of cash flows of the Borrower for such fiscal year; and

 

(iv)                              the consolidating statement of income and
consolidating statement of cash flows of the Borrower for such fiscal year.

 

Each of the balance sheets and statements delivered under this Section 6.4(a)
shall (I) set forth in comparative form the figures for the previous fiscal
year; (II) be in reasonable detail and prepared in accordance with GAAP based on
the records and books of account maintained as provided in Section 6.3; (III) as
to items (i) and (iii) above, be accompanied by (or be delivered concurrently
with the financial statements under this Section 6.4(a)) a certification by the
principal financial or accounting officer of the Borrower that the information
contained in such financial statements presents fairly in all material respects
the financial position of the Borrower and the Consolidated Subsidiaries on the
date thereof and results of operations and cash flows of the Borrower and the
Consolidated Subsidiaries for the periods covered thereby; and (IV) as to items
(i) and (iii) above, be certified, without limitation as to scope, by KPMG LLP
or another firm of independent certified public accountants reasonably
satisfactory to the Administrative Agent, and shall be accompanied by (or be
delivered concurrently with the financial statements under this Section 6.4(a))
a written statement from such accountants to the effect that in connection with
their audit of such financial statements nothing has come to their attention
that caused them to believe that the Borrower has failed to comply with the
terms, covenants, provisions or conditions of Section 6.3, Section 7, and
Section 8 of this Credit Agreement as to accounting matters (provided that such
accountants may also state that the audit was not directed primarily toward
obtaining knowledge of such noncompliance), or, if such accountants shall have
obtained knowledge of any such noncompliance, they shall disclose in such
statement any such noncompliance; provided that such accountants shall not be
liable to the Banks for failure to obtain knowledge of any such noncompliance;

 

(b)                                 as soon as practicable, but in any event not
later than fifty (50) days after the end of the first three fiscal quarters of
each fiscal year of the Borrower, (i) the unaudited interim condensed
consolidated balance sheet of the Borrower as at the end of such fiscal quarter,
and (ii) the unaudited interim condensed consolidated statement of income and
unaudited interim condensed consolidated statement of cash flow of the Borrower
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
elapsed, all in reasonable detail and prepared in a manner consistent with the
accounting practices and policies employed with respect to the audited financial
statements reported in the Borrower’s most recent Form 10-K filed with the
Securities and Exchange Commission and prepared in accordance with Rule 10-01 of
Regulation S-X of the Securities and Exchange Commission, and concurrently
therewith a certification by the principal financial or accounting officer of
the Borrower that, in the opinion of management of the Borrower, all adjustments
necessary for a fair presentation of (A) the results of operations of the
Borrower for the periods covered thereby, (B) the financial position of the
Borrower at the date thereof, and (C) the cash flows of the Borrower for periods
covered thereby have been made (subject to year-end adjustments);

 

35

--------------------------------------------------------------------------------


 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
certified by the principal financial officer, treasurer or general counsel of
the Borrower in substantially the form of Exhibit F hereto and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in Section 8 and (if applicable) reconciliations to reflect changes in
GAAP since December 31, 2001;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy, if any, or financial statement or other
report or communication sent to the holders of Equity Securities of the Borrower
who are not Affiliates of the Borrower, and copies of all annual, interim and
current reports and any other report of a material nature (it being understood
that filings in the ordinary course of business pursuant to Sections 13(d), (f)
and (g) of the Securities Exchange Act of 1934 are not material) which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and

 

(e)                                  from time to time such other financial data
and information (including accountants’ management letters) as the
Administrative Agent (having been requested to do so by any Bank) may reasonably
request; provided, however, that each of the Administrative Agent and the Banks
agrees that with respect to any data and information obtained by it as a result
of any request pursuant to this clause (e) (and with respect to any other data
and information that is by the terms of this Credit Agreement to be held subject
to this Section 6.4(e)), to the extent that such data and information has not
theretofore otherwise been disclosed in such a manner as to render such data and
information no longer confidential, each of the Administrative Agent and the
Banks will use its reasonable efforts (consistent with its established
procedures) to reasonably maintain (and cause its employees and officers to
maintain) the confidential nature of the data and information therein contained;
provided, however, that anything herein contained to the contrary
notwithstanding, each of the Administrative Agent and the Banks may, to the
extent necessary, disclose or disseminate such data and information to: (i) its
employees, Affiliates, directors, agents, attorneys, accountants, auditors, and
other professional advisers who would ordinarily have access to such data and
information in the normal course of the performance of their duties in
accordance with the Administrative Agent’s or such Bank’s customary procedures
relating to confidential information; (ii) such third parties as it may, in its
discretion, deem reasonably necessary or desirable (A) in connection with or in
response to any Government Mandate or request of any Government Authority, or
(B) in connection with any Proceeding pending (or on its face purported to be
pending) before any Government Authority (including Proceedings involving the
Borrower); (iii) any prospective purchaser, participant or investment banker in
connection with the resale or proposed resale of any portion of the Loans, or of
a participation therein, who shall agree in writing to accept such information
subject to the provisions of this clause (e); (iv) any Person holding the Equity
Securities or Funded Debt of the Administrative Agent or such Bank who, subject
to the provisions of this clause (e), shall have requested to inspect such
information; and (v) any Entity utilizing such information to rate or classify
the Equity Securities or Funded Debt of the Administrative Agent or such Bank or
to report to the public concerning the industry of which the Administrative
Agent or such Bank is a part; provided, however, that none of the Administrative
Agent and the Banks shall be liable to the Borrower or any other Person for
damages arising hereunder from the disclosure of non-public information despite
its reasonable efforts in accordance with the provisions of this clause (e) or
from a failure by any other party to perform and observe its covenants in this
clause (e).

 

36

--------------------------------------------------------------------------------


 

(f)                                    Documents required to be delivered
pursuant to Section 6.4(a), (b) or (d) (to the extent any such financial
statements, reports or proxy statements are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s internet website at
www.alliancecapital.com or such other replacement website of which the Borrower
has given proper notice to the Administrative Agent and each Bank; or (ii) on
which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Bank
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Bank who requests, in writing, the Borrower to deliver such paper
copies until written request to cease delivering paper copies is given by the
Administrative Agent or such Bank and (ii) the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent and each Bank of
the posting of any such documents.  Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
certificates or statements of officers required by Section 6.4(a) or (b) to the
Administrative Agent and each of the Banks.  Except for such certificates or
statements of officers, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Bank shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

6.5                                 Notices.

 

6.5.1                        Defaults.  The Borrower will promptly after the
executive management of the Borrower (which for purposes of this covenant shall
mean the chairman of the board, president, principal financial officer,
treasurer or general counsel of the Borrower) becomes aware thereof (and in any
case within three (3) Business Days after the executive management becomes aware
thereof) notify the Administrative Agent and each of the Banks in writing of the
occurrence of any Default or Event of Default.  If any Person shall give any
notice in writing of a claimed default (whether or not constituting an Event of
Default) under the Loan Documents or any other Contract relating to Funded Debt
equal to or in excess of $75,000,000 to which or with respect to which the
Borrower or any of its Subsidiaries is a party or obligor, whether as principal,
guarantor, surety, or otherwise, the Borrower shall forthwith give written
notice thereof to the Administrative Agent and each of the Banks, describing the
notice or action and the nature of the claimed default.

 

6.5.2                        Environmental Events.  The Borrower will promptly
give notice to the Administrative Agent and each of the Banks (a) of any
violation of any Environmental Law that the Borrower or any of its Subsidiaries
reports in writing, or that is reportable by any such Person in writing (or for
which any written report supplemental to any oral report is made) to any
Government Authority, and (b) upon becoming aware thereof, of any Proceeding,
including a notice from any Government Authority of potential environmental
liability, that has the potential, in the Borrower’s reasonable judgment, to
have a Material Adverse Effect.

 

6.5.3                        Notice of Proceedings and Judgments.   The Borrower
will give notice to the Administrative Agent and each of the Banks in writing
within ten (10) Business Days of the

 

37

--------------------------------------------------------------------------------


 

executive management of the Borrower (as defined in Section 6.5.1) becoming
aware of any Proceedings pending affecting the Borrower or any of its
Subsidiaries or to which the Borrower or any of its Subsidiaries is or becomes a
party that could reasonably be expected by the Borrower to have a Material
Adverse Effect (or of any material adverse change in any such Proceedings of
which the Borrower has previously given notice).  Any such notice will state the
nature and status of such Proceedings.  The Borrower will give notice to the
Administrative Agent and each of the Banks, in writing, in form and detail
satisfactory to the Administrative Agent, within ten (10) Business Days of any
settlement or any judgment, final or otherwise, against the Borrower or any of
its Subsidiaries where the amount payable by the Borrower or any of its
Subsidiaries, after giving effect to insurance, is in excess of the lesser of
$50,000,000 or 10% of Consolidated Net Worth as at the end of the most recent
fiscal quarter.

 

6.5.4                        Notice of Change of Control.  In the event the
Borrower obtains knowledge of a Change of Control or an impending Change of
Control, the Borrower will promptly give written notice (a “Borrower Control
Change Notice”) of such fact to the Administrative Agent and the Banks at least
forty (40) days prior to the proposed Change of Control Date; provided, however,
that in no event shall such a Borrower Control Change Notice be delivered to the
Administrative Agent and the Banks more than three (3) Business Days after the
Change of Control Date.  Without limiting the foregoing, upon obtaining actual
knowledge of any Change of Control or impending Change of Control, any of the
Administrative Agent and the Banks may (but in no case shall any of them be
obligated to) deliver written notice to the Borrower of such event, indicating
that such event requires the Borrower to prepay the Loans pursuant to Section
3.2.2 (and in any such notice a Bank may make demand for payment of its Loans
under Section 3.2.2).  Promptly upon receipt of such notice, but in no event
later than five (5) Business Days after actual receipt thereof, the Borrower
will give written notice (such notice, together with a Borrower Control Change
Notice, a “Control Change Notice”) of such fact to the Administrative Agent and
the Banks (including the Bank that has so notified the Borrower).  Any Control
Change Notice shall (a) describe the principal facts and circumstances of such
Change of Control known to the Borrower in reasonable detail (including the
Change of Control Date or, if the Borrower does not have knowledge of the Change
of Control Date, the Borrower’s best estimate of such Change of Control Date),
(b) make reference to Section 3.2.2 and the rights of the Banks to require the
Borrower to prepay the Loans on the terms and conditions provided for therein,
and (c) state that each Bank may make a demand for payment of its Loans by
providing written notice to the Borrower within fifteen (15) days after the
effective date of such Control Change Notice.  In the event the Borrower shall
not have designated the Change of Control Date in its Control Change Notice, the
Borrower shall keep the Administrative Agent and the Banks informed as to any
changes in the estimated Change of Control Date and shall provide written notice
to the Administrative Agent and the Banks specifying the Change of Control Date
promptly upon obtaining knowledge thereof.

 

6.6                                 Existence; Business; Properties.

 

6.6.1                        Legal Existence.  The Borrower will, and will cause
each of its Consolidated Subsidiaries to do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
and franchises as a limited partnership, general partnership, corporation,
limited liability company or trust, as the case may be, except, with respect to
rights and franchises, where the failure to preserve and keep in full force and
effect such rights and franchises would not be likely to have a Material Adverse
Effect, provided,

 

38

--------------------------------------------------------------------------------


 

however, this section shall not prohibit any merger, consolidation, or
reorganization of the Borrower or any of its Subsidiaries permitted pursuant to
Section 7.2.

 

6.6.2                        Conduct of Business.  Except as otherwise disclosed
to the Administrative Agent and the Banks in the Borrower’s Form 8-Ks for the
period prior to the Closing Date, the Borrower will, and will cause each of its
Consolidated Subsidiaries to, engage in business related to investment
management.

 

6.6.3                        Maintenance of Properties.  The Borrower will, and
will cause each of its Consolidated Subsidiaries to, cause its properties used
or useful in the conduct of its business and which are material to the Business
of the Borrower and its Consolidated Subsidiaries taken as a whole to be
maintained and kept in good condition, repair, and working order and supplied
with all necessary equipment, ordinary wear and tear excepted; provided that
nothing in this Section 6.6.3 shall prevent the Borrower or any of its
Consolidated Subsidiaries from discontinuing the operation and maintenance of
any properties if such discontinuance (i) is, in the judgment of the Borrower or
such Subsidiary, desirable in the conduct of its business, and (ii) does not
have a Material Adverse Effect.

 

6.6.4                        Status Under Securities Laws.  The Borrower shall
maintain its status as a registered “investment adviser”, under (a) the
Investment Advisers Act of 1940 and (b) under the laws of each state in which
such registration is required in connection with the investment advisory
business of the Borrower and, as to (b) only, where a failure to obtain such
registration would be likely to have a Material Adverse Effect.  The Borrower
shall cause Alliance Distributors (i) to maintain its status as a registered
“broker/dealer” under the Securities Exchange Act of 1934 and under the laws of
each state in which such registration is required in connection with the
business of Alliance Distributors and where a failure to obtain such
registration would be likely to have a Material Adverse Effect, and (ii) to
maintain its membership in the National Association of Securities Dealers, Inc.

 

6.7                                 Insurance.  The Borrower will, and will
cause each of its Consolidated Subsidiaries to, maintain with financially sound
and reputable insurers insurance with respect to its properties and business
against such casualties and contingencies, in such amounts, containing such
terms, in such forms, and for such periods, or shall be self-insured in respect
of such risks (with appropriate reserves to the extent required by GAAP), as
shall be customary in the industry for companies engaged in similar activities
in similar geographic areas.

 

6.8                                 Taxes.  The Borrower will, and will cause
each of its Consolidated Subsidiaries to, duly pay and discharge, or cause to be
paid and discharged, before the same shall become overdue, all taxes,
assessments, and other governmental charges imposed upon it or its real
property, sales, and activities, or any part thereof, or upon the income or
profits therefrom, as well as all claims for labor, materials, or supplies that
if unpaid (a) might by law become a Lien upon any of its property and (b) would
be reasonably likely to result in a Material Adverse Effect; provided that any
such tax, assessment, charge, levy, or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Borrower or such Subsidiary shall have set aside on its
books, if and to the extent permitted by GAAP, adequate accruals with respect
thereto.

 

39

--------------------------------------------------------------------------------


 

6.9                                 Inspection of Properties and Books, Etc.

 

6.9.1                        General.  The Borrower shall, and shall cause each
of its Subsidiaries to, permit the Banks, through the Administrative Agent or
any of the Banks’ other designated representatives, to visit and inspect any of
the properties of the Borrower or any of its Subsidiaries, to examine the books
of account of the Borrower and its Subsidiaries (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances, and accounts of the
Borrower and its Subsidiaries with, and to be advised as to the same by, its and
their officers, all at such reasonable times and intervals as the Administrative
Agent or any Bank may request.  The costs incurred by the Administrative Agent
and the Banks in connection with any such inspection shall be borne by the Banks
making or requesting the inspection (or, if the Administrative Agent makes an
inspection on its own initiative after notice to the Banks, by the Banks
jointly, on a pro rata basis according to their Outstanding Loans or, if no
Loans are Outstanding, their respective Commitments), except as otherwise
provided by Section 14(f).  Any data and information that is obtained by the
Administrative Agent or any Bank pursuant to this Section 6.9.1 shall be held
subject to Section 6.4(e).

 

6.9.2                        Communication with Accountants.  The Borrower
authorizes the Administrative Agent and, if accompanied by the Administrative
Agent, the Banks to communicate directly with the Borrower’s independent
certified public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Banks any and all financial statements and other
supporting financial documents and schedules, including copies of any management
letter with respect to the Business of the Borrower or any of its Subsidiaries. 
The Borrower shall be entitled to reasonable prior notice of any such meeting
with its independent certified public accountants and shall have the opportunity
to have its representatives present at any such meeting.  At the request of the
Administrative Agent, the Borrower shall deliver a letter addressed to such
accountants instructing them to comply with the provisions of this Section
6.9.2.  Any data and information that is obtained by the Administrative Agent or
any Bank pursuant to this Section 6.9.2 shall be held subject to Section 6.4(e).

 

6.10                           Compliance with Government Mandates, Contracts,
and Permits.  The Borrower will and will cause each of its Consolidated
Subsidiaries to, comply (if and to the extent that a failure to comply would be
likely to have a Material Adverse Effect) with (a) all applicable Government
Mandates wherever the business of the Borrower or any such Subsidiary is
conducted, including all Environmental Laws and all Government Mandates relating
to occupational safety and employment matters; (b) the provisions of the
certificate of incorporation and by-laws, or the agreement of limited
partnership and certificate of limited partnership, or its governing documents
in the case of any general partnership, as the case may be, of the Borrower and
such Subsidiary; (c) all Contracts to which the Borrower or any such Subsidiary
is party, by which the Borrower or any such Subsidiary is or may be bound, or to
which any of their respective properties are or may be subject; and (d) the
terms and conditions of any Permit used in the Business of the Borrower or any
such Subsidiary.  If any Permit shall become necessary or required in order that
the Borrower may fulfill any of its obligations hereunder or under any of the
other Loan Documents to which the Borrower is a party, the Borrower will
immediately take or cause its Subsidiaries to take all reasonable steps within
the power of the Borrower and its Subsidiaries to obtain and maintain in full
force and effect such Permit and furnish the Administrative Agent and the Banks
with evidence thereof.

 

40

--------------------------------------------------------------------------------


 

6.11                           Use of Proceeds.  The Borrower will use the
proceeds of the Loans solely as provided in Section 5.16.

 

6.12                           Certain Changes in Accounting Principles.  In the
event of a change after the date of this Credit Agreement in (a) GAAP (as
defined in clause (b) of the definition of “GAAP” in Section 1.1) or (b) any
regulation issued by the Securities and Exchange Commission (either such event
being referred to herein as an “Accounting Change”), that results in a material
change in the calculations as to compliance with any financial covenant
contained in Section 8 or in the calculation of any item to be taken into
account in the calculations as to compliance with any such covenant (the
“Affected Computation”) in such a manner and to such an extent that, in the good
faith judgment of the Chief Financial Officer of the Borrower or the Majority
Banks, as evidenced by notice from such Majority Banks to the Borrower and the
Administrative Agent (the “Accounting Notice”), the application of the
Accounting Change to the Affected Computation would no longer reflect the
intention of the parties to this Credit Agreement, then and in any such event:

 

(a)                                  the Borrower shall, promptly after either a
determination by its Chief Financial Officer as provided above or receipt of an
Accounting Notice, give written notice thereof to the Administrative Agent and
each Bank, which notice shall be accompanied by a copy of any Accounting Notice
and a certificate of the Chief Financial Officer of the Borrower:

 

(i)                           describing the Accounting Change in question and
the particular covenant or covenants that will be affected by such Accounting
Change;

 

(ii)                        setting forth in reasonable detail (including
detailed calculations) the manner and extent to which the covenant or covenants
listed in such certificate are affected by such Accounting Change; and

 

(iii)                     setting forth in reasonable detail (including detailed
calculations) the information required in order to establish that the Borrower
would be in compliance with the requirements of the covenant or covenants listed
in such certificate if such Accounting Change was not effective (or, if the
Borrower would not be so in compliance, setting forth in reasonable detail
calculations of the extent of such non-compliance);

 

(b)                                 the Borrower and the Banks will enter into
good faith negotiations with each other for an equitable amendment of such
covenant or covenants, and the definition of GAAP set forth in Section 1.1,
pursuant to Section 24 so as to place the parties, insofar as possible, in the
same relative position as if such Accounting Change had not occurred;

 

(c)                                  for the period from the date on which such
Accounting Change becomes effective (the “Effective Date”) to the effective date
of an amendment to this Credit Agreement pursuant to Section 24, the Borrower
shall be deemed to be in compliance with the covenant or covenants listed in
such certificate if and so long as (but only if and so long as) the Borrower
would be in compliance with such covenant or covenants if such Accounting Change
had not occurred; and

 

(d)                                 if no amendment to this Credit Agreement has
become effective within ninety (90) days after the Effective Date of such
Accounting Change, then all accounting

 

41

--------------------------------------------------------------------------------


 

computations required to be made for purposes of this Credit Agreement
thereafter shall be made in accordance with GAAP as in effect immediately prior
to such Effective Date.

 

6.13                           Broker-Dealer Subsidiaries.

 

6.13.1                  Maintain Net Capital.  Each Material Broker-Dealer
Subsidiary of the Borrower that is a U.S. regulated broker-dealer shall not fail
to maintain net capital in an amount not less than that required by the Net
Capital Rule for a period in excess of five (5) Business Days of the date such
Material Broker-Dealer Subsidiary knew of such failure, and each Material
Broker-Dealer Subsidiary of the Borrower that is a non-U.S. regulated
broker-dealer shall not fail to maintain net capital or capital (or the
equivalent) in an amount not less than that required by any similar rule,
regulation or requirement (including any capital adequacy requirement) of the
relevant regulatory authority or authorities in any relevant jurisdiction for a
period in excess of five (5) Business Days of the date such Material
Broker-Dealer Subsidiary knew of such failure, and

 

6.13.2                  Registration; Qualification.  Each Broker-Dealer
Subsidiary must maintain its registration or comparable qualification with its
applicable Examining Authority to the extent such registration or comparable
qualification is material to the business of the Borrower and its Subsidiaries
taken as a whole.

 

7.                                       CERTAIN NEGATIVE COVENANTS OF THE
BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:

 

7.1                                 Disposition of Assets.  The Borrower will
not, and will not cause, permit, or suffer any of its Consolidated Subsidiaries
to, in any single transaction or in multiple transactions within any fiscal year
of the Borrower, sell, transfer, assign, or otherwise dispose of assets of the
Borrower and its Consolidated Subsidiaries, or enter into any Contract for any
such sale, transfer, assignment, or disposition (a “Disposition”), provided,
however:

 

(a)                                  Consolidated Subsidiaries of the Borrower
may sell, transfer, assign, or dispose of assets (including 12b-1 Fees) to the
Borrower or another Consolidated Subsidiary;

 

(b)                                 the Borrower and any Consolidated Subsidiary
of the Borrower may make any Disposition (other than a Disposition (whether in
one or a series of transactions) of all or substantially all of the assets of
the Borrower and its Consolidated Subsidiaries) so long as (i) no Default exists
or would be caused thereby, (ii) after giving effect to such Disposition the
Borrower will, on a pro forma basis, be in compliance with the financial
covenants set forth in Section 8 hereof, and (c) the assets disposed of in any
fiscal year in the aggregate did not generate more than 33 1/3% of the
consolidated revenues of the Borrower during the immediately preceding fiscal
four quarters or if such assets generated revenues during the immediately
preceding fiscal four quarters that if subtracted from the consolidated revenues
of the Borrower during this period would result in consolidated revenues of the
Borrower of less than $1,200,000,000; and

 

42

--------------------------------------------------------------------------------


 

(c)                                  the Borrower and any Consolidated
Subsidiary of the Borrower may sell, transfer or assign, or dispose of 12b-1
Fees to Persons other than the Borrower and its Consolidated Subsidiaries.  Any
Indebtedness in respect of obligations of the Borrower and its Consolidated
Subsidiaries arising out of such transactions shall constitute “Funded Debt”.

 

This covenant is not intended to restrict the conversion of a short-term
investment of the Borrower into cash or into another investment which remains an
asset of the Borrower.

 

7.2                                 Fundamental Changes.  The Borrower will not,
and will not cause, permit, or suffer any of its Consolidated Subsidiaries to,
become a party to any merger, dissolution or consolidation involving all or
substantially all of its assets (whether in one or a series of transactions)
(any such transaction, a “Reorganization” and the term “Reorganize”shall have a
correlative meaning) or purchase or acquire all or substantially all of the
assets or Equity Securities of a Person or a business unit of a Person (whether
in one or a series of transactions) (each, an “Acquisition”) or enter into any
Contract providing for any Reorganization or Acquisition, provided, however, so
long as no Default or Event of Default then exists or would be caused thereby:

 

(a)                                  any Consolidated Subsidiary may merge with
(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more Consolidated Subsidiaries;

 

(b)                                 any Person may merge with (i) the Borrower
provided that (x) the Borrower shall be the continuing or surviving Person, and
(y) such Person merging into the Borrower is in the same line of business as the
Borrower and its Subsidiaries or a line of business reasonably related thereto,
or (ii) any one or more Consolidated Subsidiaries, provided that (x) such
Consolidated Subsidiary shall be the continuing or surviving Person, (y) such
Person merging into a Consolidated Subsidiary is in the same line of business as
the Borrower and its Subsidiaries or a line of business reasonably related
thereto; and

 

(c)                                  the Borrower or any Consolidated Subsidiary
may purchase or acquire all or substantially all of the Equity Securities or
assets of a Person or a business unit of a Person, provided that (i) such Person
is in the same line of business as the Borrower and its Subsidiaries or a line
of business related thereto and (ii) after giving effect to such purchase or
acquisition, the Borrower will, on a pro forma basis, be in compliance with the
financial covenants set forth in Section 8.

 

7.3                                 Restrictions on Liens.  The Borrower will
not, and will not cause, permit, or suffer any of its Consolidated Subsidiaries
to, (a) create or incur, or cause, permit, or suffer to be created or incurred
or to exist, any Lien upon any of its property or assets of any character
whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of such property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device, or arrangement; (d) suffer to exist any Indebtedness or claim
or demand for a period of time such that the same by Government Mandate or upon
bankruptcy or insolvency, or otherwise, would be given any priority whatsoever
over its general creditors; or (e) assign, pledge, or

 

43

--------------------------------------------------------------------------------


 

otherwise transfer any accounts, contract rights, general intangibles, chattel
paper, or instruments, with or without recourse, other than a transfer or
assignment in connection with a Disposition permitted under Section 7.1 or
Reorganization or Acquisition permitted under Section 7.2 or an Investment
permitted under Section 7.4; provided that the Borrower and any Subsidiary of
the Borrower may create or incur, or cause, permit, or suffer to be created or
incurred or to exist:

 

(i)                           Liens imposed by Government Mandate to secure
taxes, assessments, and other government charges in respect of obligations not
overdue or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves are maintained in
accordance with GAAP;

 

(ii)                        statutory Liens of carriers, warehousemen,
mechanics, suppliers, laborers, and materialmen, and other like Liens in the
ordinary course of business, in each case in respect of obligations not overdue
for a period of more than 30 days or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves are
maintained in accordance with GAAP;

 

(iii)                     Liens arising out of pledges or deposits in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA;

 

(iv)                    Liens on deposits to secure performance of bids or
performance bonds and other similar Liens, in the ordinary course of business;

 

(v)                       Liens on Real Estate consisting of easements, rights
of way, zoning restrictions, restrictions on the use of real property, defects
and irregularities in the title thereto, and other minor Liens, provided, none
of such Liens in the reasonable opinion of the Borrower interferes materially
with the use of the affected property in the ordinary conduct of the business of
the Borrower and its Subsidiaries;

 

(vi)                    the rights and interests of landlords and lessors under
leases of Real Estate leased by the Borrower or one of its Subsidiaries, as
lessee;

 

(vii)                 Liens outstanding on the Closing Date and set forth on
Schedule 7.3;

 

(viii)              Liens in favor of either the Borrower or a Consolidated
Subsidiary on all or part of the assets of any Subsidiary of the Borrower
securing Indebtedness owing by such Subsidiary to the Borrower or such
Consolidated Subsidiary, as the case may be;

 

(ix)                      Liens on interests of the Borrower or its Subsidiaries
in partnerships or joint ventures consisting of binding rights of first refusal,
rights of first offer, take-me-along rights, third-party offer provisions,
buy-sell provisions, other transfer restrictions and conditions relating to such
partnership or joint venture interests, and Liens granted to other participants
in such partnership or joint venture as security for the performance by the
Borrower or its Subsidiaries of their obligations in respect of such partnership
or joint venture;

 

44

--------------------------------------------------------------------------------


 

(x)                         UCC notice filings in connection with non-recourse
sales of 12b-1 Fees (other than sales constituting a collateral security
device);

 

(xi)                      Liens securing purchase money Indebtedness so long as
such Liens are only on the asset acquired with such purchase money Indebtedness
and secure only the Indebtedness incurred to purchase such asset;

 

(xii)                   Liens incurred or otherwise arising in connection with
the Securities Trading Activities of the Broker-Dealer Subsidiaries;

 

(xiii)                Liens in favor of the Administrative Agent or any Bank to
secure the Obligations; and

 

(xiv)               Liens (in addition to those specified in clauses (i) through
(xiii) above) securing Indebtedness in an aggregate amount for the Borrower and
all of its Consolidated Subsidiaries taken together not in excess of $80,000,000
outstanding at any point in time (but excluding from the amount of any such
Indebtedness that portion which is fully covered by insurance and as to which
the insurance company has acknowledged to the Administrative Agent its coverage
obligation in writing).

 

7.4                                 Restrictions on Investments.  The Borrower
will not, and will not cause, permit, or suffer any of its Consolidated
Subsidiaries to, make or permit to exist or to remain outstanding any Investment
except:

 

(a)                                  Investments in marketable securities,
liquid investments, and other financial instruments that are acquired for
investment purposes and that have a value that may be readily established,
including any such Investment that may be readily sold or otherwise liquidated
in any mutual fund for which the Borrower or one of its Subsidiaries serves as
investment manager or adviser;

 

(b)                                 Investments received in connection with the
settlement of past due accounts;

 

(c)                                  Guarantees otherwise constituting permitted
Funded Debt;

 

(d)                                 So long as no Event of Default exists or
would be caused thereby, Investments in funds or other vehicles managed by the
Borrower or one of its affiliates in the ordinary course;

 

(e)                                  Investments by the Broker-Dealer
Subsidiaries consisting of purchases, borrowings and other acquisitions of
securities and other financial instruments in connection with the Securities
Trading Activities of the Broker Dealer Subsidiaries;

 

(f)                                    Investments existing on the Closing Date
and set forth on Schedule 7.4; and

 

(g)                                 Other Investments, so long as no Default
exists or would be caused thereby and the Borrower would be, on a pro forma
basis, in compliance with the financial

 

45

--------------------------------------------------------------------------------


 

covenants set forth in Section 8 hereof; provided, however, that with respect to
any acquisition of Equity Securities or all or substantially all of the Equity
Securities or assets of a Person, such acquisition shall relate solely to Equity
Securities in another Person engaged primarily in, or assets of another Person
used primarily for, the same line of business as the Borrower and its
Subsidiaries or a line of business reasonably related thereto.

 

7.5                                 Restrictions on Funded Debt.  The Borrower
will not cause, permit, or suffer any of the Consolidated Subsidiaries to,
create, incur, assume, guarantee, or be or remain liable, contingently or
otherwise, with respect to any Funded Debt if as a result the Borrower will not
be in compliance with the financial covenants set forth in Section 8 hereof.

 

7.6                                 Distributions.  The Borrower shall not
cause, permit, or suffer any restriction or Lien on the ability of any
Consolidated Subsidiary to (a) pay, directly or indirectly, any Distributions to
the Borrower or any other Subsidiary of the Borrower, (b) make any payments,
directly or indirectly, in respect of any Indebtedness or other obligation owed
to the Borrower or any of its Subsidiaries, (c) make loans or advances to the
Borrower or any other Subsidiary of the Borrower, or (d) sell, transfer, assign,
or otherwise dispose of any property or assets to the Borrower or any other
Subsidiary of the Borrower, except, in each such case, restrictions or Liens
(aa) that exist under or by reason of applicable Government Mandates, including
any net capital rules, (bb) that are imposed only, as to Indebtedness of the
Borrower or any Consolidated Subsidiary incurred prior to the date hereof, upon
a failure to pay when due any of such Indebtedness, or, as to Indebtedness of
the Borrower or any Consolidated Subsidiary incurred on or after the date
hereof, upon an acceleration of such Indebtedness or a failure to pay the full
amount of such Indebtedness at maturity, or (cc) that arise by reason of the
maintenance by any Subsidiary that is not a Consolidated Subsidiary of a level
of net worth for the purpose of ensuring that limited partnerships for which it
serves as general partner will be treated as partnerships for federal income tax
purposes.  Notwithstanding the foregoing, any portion of net earnings of any
Consolidated Subsidiary that is unavailable for payment of dividends to the
Borrower or any other Consolidated Subsidiary by reason of a restriction or Lien
permitted under any of clauses (aa), (bb), and (cc) shall be excluded from the
calculation of Consolidated Net Income (or Loss).

 

7.7                                 Transactions with Affiliates.  The Borrower
will not, and will not cause, permit, or suffer any of its Subsidiaries to,
directly or indirectly, enter into any Contract or other transaction with any
Affiliate of the Borrower or any of its Subsidiaries that is material to the
Borrower and the Consolidated Subsidiaries taken as a whole, unless either: (a)
such Contract or transaction relates solely to compensation arrangements with
directors, officers, or employees of the Borrower, the General Partner, or the
Consolidated Subsidiaries, or (b) such transaction is in the ordinary course of
business and is, taking into account the totality of the relationships involved,
on fair and reasonable terms no less favorable to the Borrower and the
Consolidated Subsidiaries taken as a whole than would be obtained in comparable
arm’s length transactions with Persons that are not Affiliates of the Borrower
or its Subsidiaries, or (c) the Contract or other transaction is in connection
with a Reorganization or Acquisition permitted under Section 7.2 hereof, or (d)
such transaction is an unsecured loan with one or more Affiliates of the
Borrower as lender, in a principal amount not to exceed $300,000,000 and on
terms substantially similar to this Credit Agreement.

 

46

--------------------------------------------------------------------------------


 

7.8                                 Fiscal Year.  The Borrower shall not change
its fiscal year unless the parties to the Loan Documents shall first enter into
amendments to the Loan Documents such that the rights of the parties to the Loan
Documents will not be affected by the change in the fiscal year of the Borrower,
and the parties shall enter into such amendments as may be required in
connection with a change of the Borrower’s fiscal year.

 

7.9                                 Compliance with Environmental Laws.  The
Borrower will not, and will not cause, permit, or suffer any of its Subsidiaries
to, (a) use any of the Real Estate or any portion thereof for the handling,
processing, storage, or disposal of Hazardous Substances, (b) cause, permit, or
suffer to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances, (c) generate any
Hazardous Substances on any of the Real Estate, (d) conduct any activity at any
Real Estate or use any Real Estate in any manner so as to cause a release (i.e.,
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, disposing, or dumping) or threatened release of
Hazardous Substances on, upon, or into the Real Estate, or (e) otherwise conduct
any activity at any Real Estate or use any Real Estate in any manner that would
violate any Environmental Law or bring such Real Estate in violation of any
Environmental Law, in each case, so as would be likely to have a Material
Adverse Effect.

 

7.10                           Employee Benefit Plans.  The Borrower will not,
and will not cause, permit, or suffer any ERISA Affiliate to:

 

(a)                                  engage in any “prohibited transaction”
within the meaning of §406 of ERISA or §4975 of the Code that could result in a
material liability for the Borrower and its Consolidated Subsidiaries taken as a
whole;

 

(b)                                 permit any Guaranteed Pension Plan to incur
an “accumulated funding deficiency”, as such term is defined in §302 of ERISA,
whether or not such deficiency is or may be waived;

 

(c)                                  fail to contribute to any Guaranteed
Pension Plan to an extent that, or terminate any Guaranteed Pension Plan in a
manner that, could result in the imposition of a Lien on the assets of the
Borrower or any of its Subsidiaries pursuant to §302(f) or §4068 of ERISA; or

 

(d)                                 permit or take any action that would result
in the aggregate benefit liabilities (within the meaning of §4001 of ERISA) of
all Guaranteed Pension Plans exceeding the value of the aggregate assets of such
Plans by more than $50,000,000, disregarding for this purpose the benefit
liabilities and assets of any such Plan with assets in excess of benefit
liabilities.

 

7.11                           Amendments to Certain Documents.  The Borrower
shall not, without the prior written consent of the Administrative Agent in each
instance, permit or suffer any material amendments, modifications, supplements,
or restatements of its certificate of limited partnership or the Borrower
Partnership Agreement (or, following any conversion of the Borrower to a
corporation, its certificate of incorporation or by-laws) that (i) relate to the
determination of Available Cash Flow or Operating Cash Flow under the Borrower
Partnership Agreement, or (ii) could reasonably be expected to materially
adversely affect the ability of the Borrower to perform

 

47

--------------------------------------------------------------------------------


 

and observe its obligations under the Loan Documents or the legal rights and
remedies of the Banks and the Administrative Agent under any of the Loan
Documents.

 

8.                                       FINANCIAL COVENANTS OF THE BORROWER.

 

The Borrower covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:

 

8.1                                 Consolidated Leverage Ratio.  The Borrower
will not at any time permit its Consolidated Leverage Ratio to exceed 3.00 to
1.00.

 

8.2                                 Minimum Consolidated Net Worth.  As of the
last day of each calendar quarter, the Borrower shall not permit its
Consolidated Net Worth to be less than $1,000,000,000.

 

8.3                                 Miscellaneous.  For purposes of this Section
8, demand obligations shall be deemed to be due and payable during any fiscal
year during which such obligations are outstanding.

 

9.                                       CLOSING CONDITIONS.

 

The obligations of the Banks to enter into this Credit Agreement shall be
subject to the satisfaction of the following conditions precedent at or before
the Closing Date:

 

9.1                                 Financial Statements and Material Changes. 
The Banks shall be reasonably satisfied that (a) the financial statements of the
Borrower and the Consolidated Subsidiaries referred to in Section 5.4 fairly
present in all material respects the business and financial condition and the
results of operations of the Borrower and the Consolidated Subsidiaries as of
the dates and for the periods to which such financial statements relate, and (b)
there shall have been no material adverse change in the Business of the Borrower
and the Consolidated Subsidiaries taken as a whole since the dates of such
financial statements.

 

9.2                                 Loan Documents.  Each of the Loan Documents
shall have been duly executed and delivered by the respective parties thereto
and shall be in full force and effect.  Each Bank and the Administrative Agent
shall have received a fully executed copy of each such document.

 

9.3                                 Certified Copies of Charter Documents.  Each
of the Banks and the Administrative Agent shall have received from the Borrower
and the General Partner (a) a copy of its certificate of incorporation,
certificate of limited partnership, or other charter document duly certified as
of a recent date by the Secretary of State of Delaware, (b) a copy, certified by
a duly authorized officer of such Entity to be true and complete on the Closing
Date, of its by-laws, agreement of limited partnership, or equivalent document
as in effect on such date, and (c) a certificate of the Secretary of State of
Delaware as to the due organization, legal existence, and good standing of such
Entity. The certificate of incorporation and by-laws or partnership agreement
and certificate of limited partnership, as the case may be, of the Borrower and
the General Partner shall be in all respects satisfactory in form and substance
to the Banks and the Administrative Agent.

 

48

--------------------------------------------------------------------------------


 

9.4                                 Partnership and Corporate Action.  All
partnership action necessary for the valid execution, delivery, and performance
by the Borrower of this Credit Agreement and the other Loan Documents to which
it is or is to become a party, and all corporate action necessary for the
General Partner to cause the Borrower to execute, deliver, and perform this
Credit Agreement and the other Loan Documents to which the Borrower is or is to
become a party, shall have been duly and effectively taken, evidence thereof
reasonably satisfactory to the Banks and the Administrative Agent shall have
been provided to each of the Banks, and such action shall be in full force and
effect at the Closing Date.

 

9.5                                 Consents.  Each party hereto shall have duly
obtained all consents and approvals of Government Authorities and other third
parties, and shall have effected all notices, filings, and registrations with
Government Authorities and other third parties, as may be required in connection
with the execution, delivery, performance, and observance of the Loan Documents;
all of such consents, approvals, notices, filings, and registrations shall be in
full force and effect; and the Banks and the Administrative Agent shall have
each received evidence thereof satisfactory to them.

 

9.6                                 Opinions of Counsel.  Each of the Banks and
the Administrative Agent shall have received a favorable opinion addressed to
the Banks and the Administrative Agent, dated as of the Closing Date, from
Sidley Austin Brown & Wood LLP, counsel to the Borrower, in the form of Exhibit
G hereto.

 

9.7                                 Proceedings.  Except as may be disclosed in
the Borrower’s Quarterly Report on Form 10-Q for the quarter ended June 30,
2002, there shall be no Proceedings pending or threatened the result of which,
if adversely determined, is reasonably likely to impair or prevent the
Borrower’s performance and observance of its obligations under this Credit
Agreement and the other Loan Documents.

 

9.8                                 Incumbency Certificate.  Each of the Banks
and the Administrative Agent shall have received from the Borrower an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of the Borrower and giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
the Borrower, each of the Loan Documents to which the Borrower is or is to
become a party; (b) to make Loan Requests and Conversion Requests; and (c) to
give notices and to take other action on behalf of the Borrower under the Loan
Documents.

 

9.9                                 Fees.  The Borrower shall have paid to the
Administrative Agent for the accounts of the Banks all fees then payable.

 

9.10                           Representations and Warranties True; No
Defaults.  The Administrative Agent and the Banks shall have received a
certificate of an officer of the General Partner, in form and substance
satisfactory to the Administrative Agent and the Banks, to the effect that
(i) each of the representations and warranties set forth herein and each of the
other Loan Documents is true and correct in all material respects on and as of
the Closing Date, and (ii) no material defaults exist under any material
contract or agreement of the Borrower, including, without limitation, this
Credit Agreement and the other Loan Documents.

 

49

--------------------------------------------------------------------------------


 

9.11                           Termination of Prior Credit Agreements.  The
Administrative Agent and the Banks shall have received evidence, in form and
substance satisfactory to the Administrative Agent (it being understood by the
Administrative Agent that copies of respective notices of termination of such
credit facilities properly delivered pursuant to the terms of each of the
following Revolving Credit Agreements shall be deemed to be satisfactory), of
the termination of (a) that certain Revolving Credit Agreement, dated as of July
20, 1998 (as amended), among the Borrower, the financial institutions party
thereto and Bank of America, as Administrative Agent, and (b) that certain
Revolving Credit Agreement, dated as of October 30, 2000 (as amended), among the
Borrower, the financial institutions party thereto and Bank of America, as
administrative agent, in each case, confirming repayment in full of all
obligations arising thereunder.

 

10.                                 CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Banks to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction of the conditions precedent set
forth below.  Each of the submission of a Loan Request by the Borrower and the
acceptance by the Borrower of any Loan shall constitute a representation and
warranty by the Borrower that the conditions set forth below have been
satisfied.

 

10.1                           No Default.  No Default or Event of Default shall
have occurred and be continuing.

 

10.2                           Representations True.  Each of the
representations and warranties of the Borrower and its Subsidiaries contained in
this Credit Agreement (other than the Borrower’s representation and warranty set
forth in Section 5.5), the other Loan Documents, or in any document or
instrument delivered pursuant to or in connection with this Credit Agreement
shall be true and correct in all material respects as of the time of the making
of such Loan, with the same effect as if made at and as of that time (except (a)
to the extent that such representations and warranties expressly relate to a
prior date, in which case they shall be true and correct in all material
respects as of such earlier date, and (b) to the extent of changes resulting
from transactions contemplated or permitted by this Credit Agreement and the
other Loan Documents and changes occurring in the ordinary course of business
that singly or in the aggregate are not materially adverse to the Borrower and
its Consolidated Subsidiaries taken as a whole).

 

10.3                           Loan Request.  The Administrative Agent shall
have received a Loan Request as provided in Section 2.8.

 

10.4                           Payment of Fees.  Without limiting any other
condition, the Borrower shall have paid to the Administrative Agent, for the
account of the Banks and the Administrative Agent as appropriate, all fees and
other amounts due and payable under the Loan Documents at or prior to the time
of the making of such Loan.

 

10.5                           No Legal Impediment.  No change shall have
occurred in any Government Mandate that in the reasonable opinion of any Bank
would make it illegal for such Bank to make such Loan (it being understood that
this section shall be a condition only for the Bank or Banks affected by such
Government Mandate).

 

50

--------------------------------------------------------------------------------


 

11.                                 EVENTS OF DEFAULT; ACCELERATION; ETC.

 

11.1                           Events of Default and Acceleration.  If any of
the following events (“Events of Default” or, if the giving of notice or the
lapse of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)                                  the Borrower shall fail to pay any
principal of the Loans when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;

 

(b)                                 the Borrower shall fail to pay any interest
on the Loans when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment, and such failure shall continue for five (5) days after written
notice of such failure has been given to the Borrower by the Administrative
Agent;

 

(c)                                  the Borrower shall fail to perform or
observe any of its covenants contained in Sections 6.5.1, 6.6.1, 7.1, 7.2,
7.3(xiv), 7.11, 8, or, if such failure relates to a Lien securing Funded Debt,
7.3;

 

(d)                                 the Borrower or any of its Subsidiaries
shall fail to perform or observe any term, covenant, or agreement contained
herein or in any of the other Loan Documents (other than those specified
elsewhere in this Section 11) for thirty (30) days after written notice of such
failure has been given to the Borrower by the Administrative Agent, provided,
that a failure to perform or observe the terms, covenants and agreements set
forth in Section 6.4, Section 6.5.3, Section 6.9 or Section 6.13.1 that
continues for more than ten (10) days (regardless of whether notice of such
failure is given to the Borrower) shall constitute an Event of Default
hereunder;

 

(e)                                  any representation or warranty of the
Borrower or any of its Subsidiaries in this Credit Agreement, any of the other
Loan Documents, or in any other document or instrument delivered pursuant to or
in connection with this Credit Agreement shall prove to have been incorrect in
any material respect upon the date when made or deemed to have been made or
repeated;

 

(f)                                    failure to make a payment of principal or
interest, or the occurrence of a default, event of default, or other event
permitting (with or without the passage of time or the giving of notice)
acceleration or exercise of remedies or, with respect to any Swap Contract, as
to which the Borrower or any Subsidiary is the defaulting party, permitting
early termination thereof shall occur with respect to (i) any Indebtedness for
money borrowed, (ii) any Indebtedness in respect of the deferred purchase price
of goods or services,  (iii) any Capitalized Lease, (iv) any Broker-Dealer Debt,
(v) any Swap Contract or (vi) any Synthetic Lease Obligation, of the Borrower or
any of its Subsidiaries, having a principal amount (or (x) in the case of a
Capitalized Lease, scheduled rental payments with a discounted present value
from the last day of the initial term to the date of determination as determined
in accordance with generally accepted accounting principles or (y) in the case
of a Swap Contract, the Swap Termination Value or (z) in the case of a Synthetic
Lease Obligation, the amount of Attributable Indebtedness with respect thereto),
(A) in any one case, of  $75,000,000 or more, or (B) in the aggregate, of
$200,000,000 or more, and such failure to make a payment of principal or
interest, or a default, event of default, or other event shall continue for such
period of time as would entitle the holder of such Indebtedness,

 

51

--------------------------------------------------------------------------------


 

Capitalized Lease, Swap Contract or Synthetic Lease Obligation (with or without
notice) to accelerate such Indebtedness or terminate such Capitalized Lease,
Swap Contract or Synthetic Lease Obligation;

 

(g)                                 any of the Loan Documents shall be
cancelled, terminated, revoked, or rescinded otherwise than in accordance with
the terms thereof or with the express prior written agreement, consent, or
approval of the Banks, or any Proceeding to cancel, revoke, or rescind any of
the Loan Documents shall be commenced by or on behalf of the Borrower or any of
its Subsidiaries party thereto, or any Government Authority of competent
jurisdiction shall make a determination that, or issue a Government Mandate to
the effect that, any material provision of one or more of the Loan Documents is
illegal, invalid, or unenforceable in accordance with the terms thereof;

 

(h)                                 the Borrower, Alliance Distributors, the
General Partner, or any Material Subsidiary shall make an assignment for the
benefit of creditors, or admit in writing its inability to pay or generally fail
to pay its debts as they mature or become due, or shall petition or apply for
the appointment of a trustee or other custodian, liquidator, or receiver of the
Borrower, Alliance Distributors, the General Partner or any Material Subsidiary
or of any substantial part of the assets of the Borrower, Alliance Distributors,
the General Partner, or any Material Subsidiary, or shall commence any
Proceeding relating to the Borrower, Alliance Distributors, the General Partner,
or any Material Subsidiary under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation, or similar law of
any jurisdiction, now or hereafter in effect, or shall take any action to
authorize or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such Proceeding shall be commenced against the
Borrower, Alliance Distributors, the General Partner, or any Material Subsidiary
and any of such parties shall indicate its approval thereof, consent thereto, or
acquiescence therein;

 

(i)                                     either (i) an involuntary Proceeding
relating to the Borrower, Alliance Distributors, the General Partner, or any
Material Subsidiary under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation, or similar law of
any jurisdiction, now or hereafter in effect is commenced and not dismissed or
vacated within sixty (60) days following entry thereof, or (ii) a decree or
order is entered appointing any trustee, custodian, liquidator, or receiver
described in (h) or adjudicating the Borrower, Alliance Distributors, the
General Partner, or any Material Subsidiary bankrupt or insolvent, or approving
a petition in any such Proceeding, or a decree or order for relief is entered in
respect of the Borrower, Alliance Distributors, the General Partner, or any
Material Subsidiary in an involuntary Proceeding under federal bankruptcy laws
as now or hereafter constituted;

 

(j)                                     there shall remain in force,
undischarged, unsatisfied, and unstayed, for more than forty-five (45) days, any
final judgment or order against the Borrower or any of its Subsidiaries, that,
with any other such outstanding final judgments or orders, undischarged, against
the Borrower and its Subsidiaries taken together exceeds in the aggregate
$50,000,000;

 

(k)                                  with respect to any Guaranteed Pension
Plan, an ERISA Reportable Event shall have occurred and the Majority Banks shall
have determined in their reasonable discretion that such event reasonably could
be expected to result in liability of the Borrower or any of its Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount

 

52

--------------------------------------------------------------------------------


 

exceeding $50,000,000 and such event in the circumstances occurring reasonably
could constitute grounds for the termination of such Guaranteed Pension Plan by
the PBGC or for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan; or a trustee shall have
been appointed by the United States District Court to administer such Guaranteed
Pension Plan; or the PBGC shall have instituted proceedings to terminate such
Guaranteed Pension Plan;

 

(l)                                     any of the following: (i) the Borrower
shall fail to be duly registered as an “investment adviser” under the Investment
Advisers Act of 1940; or (ii) Alliance Distributors shall cease to be duly
registered as a “broker/dealer” under the Securities Exchange Act of 1934 or
shall cease to be a member in good standing of the National Association of
Securities Dealers, Inc., in each case, to the extent required;

 

(m)                               the Borrower, Alliance Distributors, the
General Partner, or any Material Subsidiary shall either (i) be indicted for a
federal or state crime and, in connection with such indictment, Government
Authorities shall seek to seize or attach, or seek a civil forfeiture of,
property of the Borrower, Alliance Distributors, the General Partner, or one or
more of such Material Subsidiaries having a fair market value in excess of
$50,000,000, or (ii) be found guilty of, or shall plead guilty, no contest, or
nolo contendere to, any federal or state crime, a punishment for which could
include a fine, penalty, or forfeiture of any assets of the Borrower, Alliance
Distributors, the General Partner, or such Material Subsidiary having in any
such case a fair market value in excess of $50,000,000; or

 

(n)                                 Alliance Capital Management Corporation
shall cease to be the sole general partner of the Borrower, and such
circumstance shall continue for thirty (30) days after written notice of such
circumstance has been given to the Borrower, provided, that the admission of
additional Persons as general partner of the Borrower shall not constitute an
Event of Default if, prior to the admission of any such general partner, the
Borrower delivers to the Banks (i) the documentation with respect to such
general partner that would be required under Section 9.3 if such Person were a
General Partner on the Closing Date, (ii) an incumbency certificate for such
general partner as required for the Borrower pursuant to Section 9.8, and (iii)
an opinion from counsel reasonably acceptable to the Banks, in form and
substance reasonably satisfactory to the Banks, as to such general partner’s
power and authority to act on behalf of the Borrower as a general partner of the
Borrower;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent, upon the request of the Majority Banks, shall by notice in
writing to the Borrower declare all amounts owing with respect to this Credit
Agreement, any Notes, and the other Loan Documents to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest, or other notice of any kind, all of which are hereby expressly
waived by the Borrower; provided that in the event of any Event of Default
specified in Section 11.1(h) or Section 11.1(i), all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from the Administrative Agent or any Bank; and provided, further, that any such
declaration may be rescinded by the Majority Banks after the Events of Default
leading to such declaration are cured or waived.

 

11.2                           Termination of Commitments .  If any one or more
of the Events of Default specified in Section 11.1(h) or Section 11.1(i) shall
occur, any unused portion of the Total

 

53

--------------------------------------------------------------------------------


 

Commitment hereunder shall forthwith terminate and each of the Banks shall be
relieved of all obligations to make Loans to the Borrower.  If any other Event
of Default shall have occurred and be continuing, or if on any Drawdown Date the
conditions precedent to the making of the Loans to be made on such Drawdown Date
are not satisfied, the Administrative Agent may with the consent of the Majority
Banks and, upon the request of the Majority Banks, shall, by notice to the
Borrower, terminate the unused portion of the Total Commitment hereunder, and
upon such notice being given such unused portion of the Total Commitment
hereunder shall terminate immediately and each of the Banks shall be relieved of
all further obligations to make Loans.  If any such notice is given to the
Borrower, the Administrative Agent will forthwith furnish a copy thereof to each
of the Banks. No termination of the Total Commitment hereunder shall relieve the
Borrower of any of the Obligations or any of its existing obligations to any of
the Banks arising under other agreements or instruments.

 

11.3                           Remedies

 

(a)                                  In case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of the Loans pursuant
to Section 11.1, each Bank, if owed any amount with respect to the Loans may
with the consent of the Majority Banks but not otherwise, proceed to protect and
enforce its rights by any appropriate Proceeding, whether for the specific
performance of any covenant or agreement contained in this Credit Agreement and
the other Loan Documents or any instrument pursuant to which the Obligations to
such Bank are evidenced, including as permitted by applicable Government Mandate
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of such Bank.

 

(b)                                 No remedy herein conferred upon any Bank or
the Administrative Agent or the holder of any Note is intended to be exclusive
of any other remedy, and each and every remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
at law or in equity or by any Government Mandate.

 

11.4                           Application of Monies.  In the event that, during
the continuance of any Default or Event of Default, the Administrative Agent or
any Bank, as the case may be, receives any monies in connection with the
enforcement of rights under the Loan Documents, such monies shall be distributed
for application as follows:

 

(a)                                  First, to the payment of, or (as the case
may be) the reimbursement of the Administrative Agent and the Banks for or in
respect of all costs, expenses, disbursements, and losses that shall have been
incurred or sustained by the Administrative Agent and the Banks in connection
with the collection of such monies by the Administrative Agent or any such
Banks, for the exercise, protection, or enforcement by the Administrative Agent
or any such Banks of all or any of the rights, remedies, powers, and privileges
of the Administrative Agent or any such Banks under this Credit Agreement or any
of the other Loan Documents, or in support of any provision of adequate
indemnity to the Administrative Agent or any such Banks against any taxes or
Liens that by Government Mandate shall have, or may have, priority over the
rights of the Administrative Agent or any such Banks to such monies;

 

54

--------------------------------------------------------------------------------


 

(b)                                 Second, to all other Obligations in such
order or preference as the Majority Banks may determine; provided, however, that
distributions among Obligations owing to the Banks and the Administrative Agent
with respect to each type of Obligation such as interest, principal, fees, and
expenses, shall be made among the Banks and the Administrative Agent pro rata
according to the respective amounts thereof; and provided, further, that the
Administrative Agent may in its discretion make proper allowance to take into
account any Obligations not then due and payable; and

 

(c)                                  Third, the excess, if any, shall be
returned to the Borrower or to such other Persons as are entitled thereto.

 

12.                                 SETOFF.

 

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits or other sums credited by or due from any of the
Banks to the Borrower and any securities or other property of the Borrower in
the possession of such Bank may be applied to or set off by such Bank against
the payment of Obligations and any and all other liabilities, direct, or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the Borrower to such Bank.  Each of the Banks agrees with
each other Bank that if such Bank shall receive from the Borrower, whether by
voluntary payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the Obligations held by such Bank by Proceedings against the
Borrower, by proof thereof in bankruptcy, reorganization, liquidation,
receivership, or similar Proceedings, or otherwise, and shall retain and apply
to the payment of the Obligations held by such Bank, any amount in excess of its
ratable portion of the payments received by all of the Banks with respect to the
Obligations held by all of the Banks (exclusive of payments to be made for the
account of less than all of the Banks as provided in Sections 3.2.2, 4.8, and
4.9), such Bank will make such disposition and arrangements with the other Banks
with respect to such excess, either by way of distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Bank receiving in
respect of the Obligations held by it, its proportionate payment as contemplated
by this Credit Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Bank, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

 

13.                                 THE ADMINISTRATIVE AGENT.

 

13.1                           Appointment and Authorization of Administrative
Agent.  Each Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Loan Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Bank or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Loan Document or otherwise exist against
the Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to

 

55

--------------------------------------------------------------------------------


 

connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

13.2                           Delegation of Duties.  The Administrative Agent
may execute any of its duties under this Credit Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

 

13.3                           Liability of Administrative Agent.  No
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Credit Agreement or any
other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein), or (b) be responsible in any manner to any Bank or
participant for any recital, statement, representation or warranty made by the
Borrower or any officer thereof, contained herein or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Credit Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Credit
Agreement or any other Loan Document, or for any failure of the Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Bank
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Credit Agreement or
any other Loan Document, or to inspect the properties, books or records of the
Borrower or any Affiliate thereof.

 

13.4                           Reliance by Administrative Agent..

 

(a)                                  The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation reasonably
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Majority Banks
(or, if required hereunder, all directly-affected Banks) as it deems appropriate
and, if it so requests, it shall first be indemnified to its reasonable
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement or any other Loan Document
in accordance with a request or consent of the Majority Banks or all the Banks,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks and participants.

 

56

--------------------------------------------------------------------------------


 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 9, each Bank that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Bank unless the
Administrative Agent shall have received notice from such Bank prior to the
proposed Closing Date specifying its objection thereto.

 

13.5                           Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Banks, unless the Administrative Agent shall have received written notice from a
Bank or the Borrower referring to this Credit Agreement, describing such Default
and stating that such notice is a “notice of default.”  The Administrative Agent
will notify the Banks of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to such Default as may be directed by
the Majority Banks in accordance with Section 11; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Banks.

 

13.6                           Credit Decision; Disclosure of Information by
Administrative Agent.  Each Bank acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent hereafter taken, including any consent to and acceptance of any assignment
or review of the affairs of the Borrower or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Bank as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Bank represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
or other regulatory laws relating to the transactions contemplated hereby, and
made its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder.  Each Bank also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Banks by the Administrative
Agent herein, the Administrative Agent shall not have any duty or responsibility
to provide any Bank with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Borrower or any of its Affiliates which may come
into the possession of any Agent-Related Person.

 

13.7                           Indemnification of Administrative Agent.  Whether
or not the transactions contemplated hereby are consummated, the Banks shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of the Borrower and without limiting the obligation of the Borrower
to do so), pro rata, and hold harmless each Agent-Related Person

 

57

--------------------------------------------------------------------------------


 

from and against any and all Indemnified Liabilities incurred by it; provided,
however, that no Bank shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Majority Banks shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section.  Without limitation of the
foregoing, each Bank shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including reasonable
attorneys’ fees and expenses and non-duplicative reasonable costs of internal
legal counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Credit
Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that the Administrative Agent is not reimbursed for
such expenses by or on behalf of the Borrower.  The undertaking in this Section
shall survive termination of the Total Commitment, the payment of all
Obligations hereunder and the resignation of the Administrative Agent.

 

13.8                           Individual Capacity.  Bank of America and its
affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and its Affiliates as though Bank of America were not the
Administrative Agent hereunder and without notice to or consent of the Banks. 
The Banks acknowledge that, pursuant to such activities, Bank of America or its
affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.  With
respect to its Loans, Bank of America shall have the same rights and powers
under this Agreement as any other Bank and may exercise such rights and powers
as though it were not the Administrative Agent, and the terms “Bank” and “Banks”
include Bank of America in its individual capacity.

 

13.9                           Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon sixty (60) days’
prior written notice to the Banks and the Borrower.  If the Administrative Agent
resigns under this Agreement, the Majority Banks shall appoint from among the
Banks a successor administrative agent for the Banks which successor
administrative agent shall be subject to consent by the Borrower at all times
other than during the existence of an Event of Default (which consent of the
Borrower shall not be unreasonably withheld or delayed).  If no successor
administrative agent is appointed within thirty (30) days of the date of such
notice of resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Banks and the Borrower, a successor
administrative agent from among the Banks, provided that, such successor
administrative agent shall be a financial institution having a rating of not
less than A or its equivalent by Standard & Poor’s Ratings Services.  Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 13
and Sections 14 and 15 shall

 

58

--------------------------------------------------------------------------------


 

inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is sixty (60) days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Banks shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Majority Banks appoint a successor agent as provided for above.

 

13.10                     Administrative Agent May File Proofs of Claim. 

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Banks and the Administrative Agent under Sections 2.2, 2.3, the
Fee Letter and Section 14) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.2, 2.3, the Fee Letter and Section 14.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

 

13.11                     Other Agents; Arrangers and Managers.  None of the
Banks or other Persons identified on the facing page or signature pages of this
Agreement as a “co-syndication agent,” “co-documentation agent,” “book manager,”
or “arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than, in the case of such Banks, those
applicable to all Banks in their individual capacity as parties hereto.  Without

 

59

--------------------------------------------------------------------------------


 

limiting the foregoing, none of the Banks or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Bank.  Each Bank
acknowledges that it has not relied, and will not rely, on any of the Banks or
other Persons so identified in deciding to enter into this Credit Agreement or
in taking or not taking action hereunder.

 

13.12                     Payments.

 

13.12.1            Payments to Administrative Agent.  A payment by the Borrower
to the Administrative Agent hereunder or under any of the other Loan Documents
for the account of any Bank shall constitute a payment to such Bank.  The
Administrative Agent shall promptly distribute to each Bank such Bank’s pro rata
share of payments received by the Administrative Agent for the account of the
Banks except as otherwise expressly provided herein or in any of the other Loan
Documents.

 

13.12.2            Distribution by Administrative Agent.  If in the reasonable
opinion of the Administrative Agent the distribution of any amount received by
it in such capacity hereunder, under any Notes, or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make the same shall have been adjudicated by a court of
competent jurisdiction.  If any Government Authority shall adjudge that any
amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such Government Authority.

 

13.12.3            Delinquent Banks.  Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any Bank
that fails (a) to make available to the Administrative Agent its pro rata share
of any Loan, or (b) to comply with the provisions of Section 12 with respect to
making dispositions and arrangements with the other Banks, where such Bank’s
share of any payment received, whether by setoff or otherwise, is in excess of
its pro rata share of such payments due and payable to all of the Banks, in each
case as, when, and to the full extent required by the provisions of this Credit
Agreement, shall be deemed delinquent (a “Delinquent Bank”) and shall be deemed
a Delinquent Bank until such time as such delinquency is satisfied.  A
Delinquent Bank shall be deemed to have assigned any and all payments due to it
from the Borrower, whether on account of Outstanding Loans, interest, fees, or
otherwise, to the remaining nondelinquent Banks for application to, and
reduction of, their respective pro rata shares of all Outstanding Loans.  The
Delinquent Bank hereby authorizes the Administrative Agent to distribute such
payments to the nondelinquent Banks in proportion to their respective pro rata
shares of all Outstanding Loans.  A Delinquent Bank shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all Outstanding Loans of the non-delinquent Banks, the
Banks’ respective pro rata shares of all Outstanding Loans have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency.

 

13.13                     Holders of Notes.  Subject to Section 17, the
Administrative Agent may deem and treat the payee of any Note as the absolute
owner thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee,
or transferee.

 

60

--------------------------------------------------------------------------------


 

14.                                 EXPENSES.

 

The Borrower shall upon demand either, as the Banks or the Administrative Agent
may require and regardless of whether any Loans are made hereunder, pay in the
first instance or reimburse the Banks and the Administrative Agent (to the
extent that payments for the following items are not made under the other
provisions hereof) for (a) the reasonable out-of-pocket costs of producing and
reproducing this Credit Agreement, the other Loan Documents, and the other
agreements and instruments mentioned herein, (b) reasonable out-of-pocket
expenses incurred in connection with the syndication of this facility, (c) any
taxes (including any interest and penalties in respect thereto) payable by the
Administrative Agent or any of the Banks (other than taxes based upon the
Administrative Agent’s or any Bank’s income or profits) on or with respect to
the transactions contemplated by this Credit Agreement, (d) the reasonable fees,
expenses, and disbursements of the Administrative Agent’s special counsel
incurred in connection with the preparation, the administration, or
interpretation of the Loan Documents, the other instruments mentioned herein,
and the term sheet for the transactions contemplated by this Credit Agreement,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (e) the reasonable fees, expenses, and disbursement
of the Administrative Agent incurred by the Administrative Agent in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, (f) all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Bank or the Administrative Agent (provided such fees are
non-duplicative of fees of outside counsel), and reasonable consulting,
accounting, appraisal, investment banking, and similar professional fees and
charges) incurred by any Bank or the Administrative Agent in connection with (i)
the enforcement of or preservation of rights under any of the Loan Documents
against the Borrower or any of its Subsidiaries or the administration thereof
after the occurrence of a Default or Event of Default and (ii) any Proceeding or
dispute whether arising hereunder or otherwise, in any way related to any Bank’s
or the Administrative Agent’s relationship with the Borrower or any of its
Subsidiaries.  The Borrower shall not be responsible under clause (f) above for
the fees and costs of more than one law firm in any one jurisdiction with
respect to any one Proceeding or set of related Proceedings for the
Administrative Agent and the Banks, unless any of the Administrative Agent and
the Banks shall have reasonably concluded that there are legal defenses
available to it that are different from or additional to those available to the
Borrower or there are other circumstances that in the reasonable judgment of the
Administrative Agent and the Banks make separate counsel advisable.  The
covenants of this Section 14 shall survive payment or satisfaction of all other
Obligations.

 

15.                                 INDEMNIFICATION.

 

The Borrower shall, regardless of whether any Loans are made hereunder,
indemnify and hold harmless the Administrative Agent and the Banks, together
with their respective shareholders, directors, agents, officers, Subsidiaries,
and Affiliates, from and against any and all damages, losses, settlement
payments, obligations, liabilities, claims, causes of action, and Proceedings,
and reasonable costs and expenses in connection therewith, incurred, suffered,
sustained, or required to be paid by an indemnified party by reason of or
resulting, directly or indirectly, from the transactions contemplated by the
Loan Documents, including (a) any actual or proposed use by the Borrower or any
of its Subsidiaries of the proceeds of any of the Loans, (b) the Borrower or any
of its Subsidiaries entering into or performing this Credit Agreement or any of
the other Loan Documents, or (c) with respect to the Borrower and its
Subsidiaries and

 

61

--------------------------------------------------------------------------------


 

their respective properties and assets, the violation of any Environmental Law,
the presence, disposal, escape, seepage, leakage, spillage, discharge, emission,
release, or threatened release of any Hazardous Substances or any Proceeding
brought or threatened with respect to any Hazardous Substances (including claims
with respect to wrongful death, personal injury, or damage to property), in each
case including the reasonable fees and disbursements of legal counsel and
non-duplicative reasonable allocated costs of internal legal counsel incurred in
connection with any such Proceeding (collectively, the “Indemnified
Liabilities”), provided, however, the Borrower shall not be obligated to
indemnify any party for any damages, losses, settlement payments, obligations,
liabilities, claims, causes of action, Proceedings, costs, and expenses that
were caused directly by (i) the gross negligence or willful misconduct of the
indemnified party or (ii) any breach by any Bank of its obligation to fund a
Loan pursuant to this Credit Agreement, provided that the Borrower is not then
in Default.  In Proceedings, or the preparation therefor, the indemnified
parties shall be entitled to select their legal counsel and, in addition to the
foregoing indemnity, the Borrower shall, promptly upon demand, pay in the first
instance, or reimburse the indemnified parties for, the reasonable fees and
expenses of such legal counsel.  The Borrower shall not be responsible under
this section for the fees and costs of more than one law firm in any one
jurisdiction for the Borrower and the indemnified parties with respect to any
one Proceeding or set of related Proceedings, unless any indemnified party shall
have reasonably concluded that there are legal defenses available to it that are
different from or additional to those available to the Borrower or there are
other circumstances that in the reasonable judgment of the indemnified parties
make separate counsel advisable.  If, and to the extent that the obligations of
the Borrower under this Section 15 are unenforceable for any reason, the
Borrower shall make the maximum contribution to the payment in satisfaction of
such obligations that is permissible under applicable law.  The covenants
contained in this Section 15 shall survive payment or satisfaction in full of
all other Obligations.

 

16.                                 SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations, and warranties made herein, in any
Notes, in any of the other Loan Documents, or in any documents or other papers
delivered by or on behalf of the Borrower or any of its Subsidiaries pursuant
hereto shall be deemed to have been relied upon by the Banks and the
Administrative Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by the Banks of the Loans, as
herein contemplated, and shall continue in full force and effect so long as any
amount due under this Credit Agreement or any Notes or any of the other Loan
Documents remains outstanding or any Bank has any obligation to make any Loans,
and for such further time as may be otherwise expressly specified in this Credit
Agreement.  All statements contained in any certificate or other paper delivered
to any Bank or the Administrative Agent at any time by or on behalf of the
Borrower or any of its Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower or such Subsidiary hereunder.

 

17.                                 ASSIGNMENT AND PARTICIPATION.

 

17.1                           Conditions to Assignment by Banks.  Except as
provided herein, each Bank may assign to one or more Eligible Assignees all or a
portion of its interests, rights, and obligations under this Credit Agreement
(including all or a portion of its Commitment Percentage and Commitment and the
same portion of the Loans at the time owing to it) and any Notes held by it;

 

62

--------------------------------------------------------------------------------


 

provided that (a) the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower shall have given its prior written
consent to such assignment, which consents will not be unreasonably withheld,
provided that, if no Event of Default has occurred and is continuing, no Bank
may assign its rights and obligations hereunder if such assignment would result
in a reduction of or a withdrawal of the then current rating of the commercial
paper notes of the Borrower (b) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Bank’s rights and obligations
under this Credit Agreement, (c) each assignment of less than all of the
assigning Bank’s rights and obligations under this Credit Agreement, shall be in
an amount equal to $10,000,000 or in integral multiples of $1,000,000 in excess
thereof, and (d) the parties to such assignment shall execute and deliver to the
Administrative Agent, for recording in the Register (as hereinafter defined), an
Assignment and Acceptance, substantially in the form of Exhibit H hereto (an
“Assignment and Acceptance”), together with any Notes subject to such
assignment.  Upon such execution, delivery, acceptance, and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five (5) Business Days after the execution
thereof, (i) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Bank hereunder, and (ii) the assigning Bank shall, to the extent provided in
such assignment and upon payment to the Administrative Agent of the registration
fee referred to in Section 17.3, be released from its obligations under this
Credit Agreement.

 

17.2                           Certain Representations and Warranties;
Limitations; Covenants.  By executing and delivering an Assignment and
Acceptance, the parties to the assignment thereunder confirm to and agree with
each other and the other parties hereto as follows: (a) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, the
assigning Bank makes no representation or warranty, express or implied, and
assumes no responsibility with respect to any statements, warranties, or
representations made in or in connection with this Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Credit Agreement, the other Loan Documents or any other instrument
or document furnished pursuant hereto; (b) the assigning Bank makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower and its Subsidiaries or any other Person
primarily or secondarily liable in respect of any of the Obligations, or the
performance or observance by the Borrower and its Subsidiaries or any other
Person primarily or secondarily liable in respect of any of the Obligations or
any of their obligations under this Credit Agreement or any of the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; (c) such assignee confirms that it has received a copy of this Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 5.4 and Section 6.4 and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (d) such assignee will, independently and
without reliance upon the assigning Bank, the Administrative Agent, or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Credit Agreement; (e) such assignee represents and warrants
that it is an Eligible Assignee; (f) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto; (g) such assignee agrees
that it will perform in

 

63

--------------------------------------------------------------------------------


 

accordance with their terms all of the obligations that by the terms of this
Credit Agreement are required to be performed by it as a Bank; and (h) such
assignee represents and warrants that it is legally authorized to enter into
such Assignment and Acceptance.

 

17.3                           Register.  The Administrative Agent shall
maintain a copy of each Assignment and Acceptance delivered to it and a register
or similar list (the “Register”) for the recordation of the names and addresses
of the Banks and the Commitment Percentage of, and principal amount of the Loans
owing to the Banks from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, and the Banks may treat each Person whose name is recorded
in the Register as a Bank hereunder for all purposes of this Credit Agreement. 
The Register shall be available for inspection by the Borrower and the Banks at
any reasonable time and from time to time upon reasonable prior notice.  Upon
each such recordation, the assigning Bank agrees to pay to the Administrative
Agent a registration fee in the sum of $3,500.

 

17.4                           New Notes.  Upon its receipt of an Assignment and
Acceptance executed by the parties to such assignment, together with any Note
subject to such assignment, the Administrative Agent shall (a) record the
information contained therein in the Register, and (b) give prompt notice
thereof to the Borrower and the Banks (other than the assigning Bank).  Within
five (5) Business Days after receipt of such notice, if requested by the
Eligible Assignee, the Borrower, at its own expense, shall execute and deliver
to the Administrative Agent, in exchange for each surrendered Note, a new Note
to the order of such Eligible Assignee in an amount equal to the amount assumed
by such Eligible Assignee pursuant to such Assignment and Acceptance and, at the
request of the Administrative Agent or the assigning Bank, if the assigning Bank
has retained some portion of its obligations hereunder, a new Note to the order
of the assigning Bank in an amount equal to the amount retained by it hereunder.
Such new Notes shall provide that they are replacements for the surrendered
Notes, shall be in an aggregate principal amount equal to the aggregate
principal amount of the surrendered Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the assigned Notes.  The surrendered Notes shall be cancelled and returned to
the Borrower.

 

17.5                           Participations.  Each Bank may sell
participations to one or more banks or other entities in all or a portion of
such Bank’s rights and obligations under this Credit Agreement and the other
Loan Documents; provided that (a) any such sale or participation shall not
affect the rights and duties of the selling Bank hereunder to the Borrower, (b)
the only rights granted to the participant pursuant to such participation
arrangements with respect to waivers, amendments, or modifications of the Loan
Documents shall be the rights to approve waivers, amendments or modifications
that require the unanimous consent of the Banks pursuant to Section 24 and (c)
such participation shall be in a minimum amount of $1,000,000 or in integral
multiples of $1,000,000 in excess thereof.  Each Bank shall, promptly upon
request of the Borrower in each instance, disclose to the Borrower the parties
to which such Bank has granted participations under this section unless such
Bank is subject to a contractual restriction not to do so.

 

17.6                           Disclosure.  Any Bank may disclose information
obtained by such Bank pursuant to this Credit Agreement to assignees or
participants and potential assignees or participants hereunder subject to
Section 6.4(e).

 

64

--------------------------------------------------------------------------------


 

17.7                           Assignee or Participant Affiliated with the
Borrower.  If any assignee Bank is an Affiliate of the Borrower, then any such
assignee Bank shall have no right to vote as a Bank hereunder or under any of
the other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests to the Administrative Agent
pursuant to Section 11, and the determination of the Majority Banks shall for
all purposes of this Credit Agreement and the other Loan Documents be made
without regard to such assignee Bank’s interest in any of the Loans.  If any
Bank sells a participating interest in any of the Loans to a participant, and
such participant is the Borrower or an Affiliate of the Borrower, then such
transferor Bank shall promptly notify the Administrative Agent of the sale of
such participation.  A transferor Bank shall have no right to vote as a Bank
hereunder or under any of the other Loan Documents for purposes of granting
consents or waivers or for purposes of agreeing to amendments or modifications
to any of the Loan Documents or for purposes of making requests to the
Administrative Agent pursuant to Section 11 to the extent that such
participation is beneficially owned by the Borrower or any Affiliate of the
Borrower, and the determination of the Majority Banks shall for all purposes of
this Credit Agreement and the other Loan Documents be made without regard to the
interest of such transferor Bank in the Loans to the extent of such
participation.

 

17.8                           Miscellaneous Assignment Provisions.  Any
assigning Bank shall retain its rights to be indemnified pursuant to Sections
4.8, 4.9, 14, and 15 with respect to any claims or actions arising prior to the
date of the assignment.  If any assignee Bank is not incorporated under the laws
of the United States of America or any state thereof, it shall, prior to the
date on which any interest or fees are payable hereunder or under any of the
other Loan Documents for its account, deliver to the Borrower and the
Administrative Agent certification as to its exemption from deduction or
withholding of any United States federal income taxes.  Anything contained in
this Section 17 to the contrary notwithstanding, any Bank may at any time pledge
all or any portion of its interest and rights under this Credit Agreement
(including all or any portion of its Notes) to any of the twelve Federal Reserve
Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341.  No such
pledge or the enforcement thereof shall release the pledgor Bank from its
obligations hereunder or under any of the other Loan Documents.

 

17.9                           Assignment by Borrower.  The Borrower shall not
assign or transfer any of its rights or obligations under any of the Loan
Documents without the prior written consent of each of the Banks.

 

17.10                     SPC Provision.  Notwithstanding anything to the
contrary contained herein, any Bank (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Credit Agreement, (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Credit
Agreement for which a Bank would be liable, and (iii) the

 

65

--------------------------------------------------------------------------------


 

Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Loan Document, remain the
Bank of record hereunder.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Credit Agreement) that, prior to the date that is one year and one day
after the payment in full of all outstanding commercial paper or other senior
debt of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof; provided, with respect to such agreement by the Borrower, that
the related Granting Lender shall not be in breach of its obligations to make
Loans to the Borrower hereunder.  Notwithstanding the foregoing, the Granting
Lender unconditionally agrees to indemnify the Borrower, the Administrative
Agent and each Bank against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be incurred by or asserted against the
Borrower, the Administrative Agent or such Bank, as the case may be, in any way
relating to or arising as a consequence of any such forbearance or delay in the
initiation of any such proceeding against its SPC.  Notwithstanding anything to
the contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and without the payment of
a registration fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.  This Section may not
be amended, waived or otherwise modified without the written consent of each
Granting Lender all or any part of whose Loans are being funded by a SPC at the
time of such amendment, waiver or other modification.

 

18.                                 NOTICES, ETC.

 

18.1                           Notices.

 

Except as otherwise expressly provided in this Credit Agreement, all notices and
other communications made or required to be given pursuant to this Credit
Agreement or any Notes shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, sent by overnight courier, or sent by telegraph, telecopy, telefax or
telex and confirmed by delivery via courier or postal service or (subject to
Section 18.2) via electronic mail at the address specified below or on Schedule
1(a), addressed as follows:

 

(a)                                  if to the Borrower, at 767 Fifth Avenue,
New York, New York 10153-0185 (Telecopy Number (212) 823-8520), Attention: 
Treasurer; with a copy sent via the same means to General Counsel of the
Borrower at 1345 Avenue of the Americas, New York, New York 10105 (Telecopy
Number (212) 969-1334), or at such other address for notice as any of such
Persons shall last have furnished in writing to the Person giving the notice;

 

(b)                                 if to Bank of America, whether individually
or as Administrative Agent,

 

(i)                                     at 101 North Tryon Street, 15th Floor,
Charlotte, North Carolina 28255, Agency Services – Independence Center
NC1-001-15-01 (Telecopy Number

 

66

--------------------------------------------------------------------------------


 

(704) 409–0002), Attention: Merci Owens, Ref: Alliance Capital Management L.P.;
electronic mail:  merci.r.owens@bankofamerica.com.

 

(ii)                                  all financial information at 101 North
Tryon Street, 8th Floor, Charlotte, North Carolina 28255, Agency Management
NC1-001-08-19 (Telecopy Number (704) 409-0180), Attention: Cindy King;
electronic mail:  cindy.king@ bankofamerica.com and Credit Compliance, 231 South
LaSalle Street, Chicago, Illinois  60697 (Telecopy Number (312) 987-0889),
Attention: Elizabeth Bishop and Susan Jalics, in each case Ref: Alliance Capital
Management; electronic mail:  elizabeth.w.f.bishop@bankofamerica.com and
susan.c.jalics@bankofamerica.com.

 

(iii)                               with a copy sent via the same means to Paul,
Hastings, Janofsky & Walker LLP, 600 Peachtree Street, N.E., Suite 2400,
Atlanta, Georgia 30308-2222 (Telecopy Number:  (404) 815-2424), Attention: Chris
D. Molen, Esq.,

 

or such other address for notice as such Person shall last have furnished in
writing to the Person giving the notice;

 

(c)                                  if to any Bank, at such Bank’s address set
forth on Schedule 1(a) hereto, or such other address for notice as such Bank
shall have last furnished in writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or telecopy to
a responsible officer of the party to which it is directed, at the time of the
receipt thereof by such officer or the sending of such telecopy, or when
delivery (if other than by telecopy) is duly attempted and refused, (ii) if sent
by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof and (iii) if delivered by electronic
mail (which form of delivery is subject to Section 18.2), when delivered.

 

18.2                           Electronic Notices.  Electronic mail and internet
and intranet websites may be used only to the extent permitted by Section 6.4(f)
and to distribute Loan Documents for execution by the parties thereto, and may
not be used for any other purpose under this Credit Agreement or any other Loan
Document.

 

19.                                 GOVERNING LAW.

 

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE.  EACH OF THE ADMINISTRATIVE AGENT THE BANKS,
AND THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE

 

67

--------------------------------------------------------------------------------


 

JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 18.  EACH OF
THE ADMINISTRATIVE AGENT THE BANKS, AND THE BORROWER HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

20.                                 HEADINGS.

 

The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

21.                                 COUNTERPARTS.

 

This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.  Any signatures delivered after the
Closing Date by a party by facsimile transmission shall be deemed an original
signature hereto.

 

22.                                 ENTIRE AGREEMENT, ETC.

 

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
Section 24.

 

23.                                 WAIVER OF JURY TRIAL.

 

EACH OF THE ADMINISTRATIVE AGENT, THE BANKS, AND THE BORROWER HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY PROCEEDING ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES, OR ANY OF THE OTHER LOAN
DOCUMENTS, AND RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.  EXCEPT AS PROHIBITED BY LAW, EACH OF THE
ADMINISTRATIVE AGENT, THE BANKS AND THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE
ANY SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY BANK OR THE ADMINISTRATIVE AGENT HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH BANK OR THE ADMINISTRATIVE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT EACH OF THE ADMINISTRATIVE AGENT AND THE BANKS HAS BEEN
INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER

 

68

--------------------------------------------------------------------------------


 

LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

 

24.                                 CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Credit Agreement, any term of
this Credit Agreement, the other Loan Documents, or any other instrument related
hereto or mentioned herein may be amended with, but only with, the written
consent of the Borrower and the Majority Banks.  Any consent or approval
required or permitted by this Credit Agreement to be given by the Banks may be
given, any acceleration of amounts owing under the Loan Documents may be
rescinded, and the performance or observance by the Borrower of any terms of
this Credit Agreement, the other Loan Documents, or any other instrument related
hereto or mentioned herein or the continuance of any Default or Event of Default
may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Banks. Notwithstanding the foregoing, the rate of interest on the Loans
(other than interest accruing pursuant to Section 4.10 following the effective
date of any waiver by the Majority Banks of the Default or Event of Default
relating thereto), the term of the Loans, the definition of Maturity Date, the
extension of any scheduled date of payment of any principal, interest or fees
hereunder or any mandatory payment of principal under Section 3.2.1, the pro
rata sharing provisions of Section 13.12.1 and the amount of facility fees
hereunder may not be changed and the Outstanding principal amount of the Loans,
or any portion thereof, may not be forgiven without the written consent of the
Borrower and the written consent of Banks holding one hundred percent (100%) of
the Outstanding principal amount of the Loans (or, if no Loans are Outstanding,
Commitments representing one hundred percent (100%) of the Total Commitment);
neither this Section 24 nor the definition of Majority Banks may be amended
without the written consent of all of the Banks; the amount of the
Administrative Agent’s fee and Section 13 may not be amended without the written
consent of the Administrative Agent; and the amount of the Commitment of any
Bank may not be increased without the consent of such Bank.  No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon.  No course of dealing or delay or omission on the part of
any Bank in exercising any right shall operate as a waiver thereof or otherwise
be prejudicial thereto.  No notice to or demand upon the Borrower shall entitle
the Borrower to other or further notice or demand in similar or other
circumstances.  Neither the Administrative Agent nor any Bank has any fiduciary
relationship with or fiduciary duty to the Borrower arising out of or in
connection with this Credit Agreement or any of the other Loan Documents, and
the relationship between the Administrative Agent and the Banks, on the one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor.

 

69

--------------------------------------------------------------------------------


 

25.                                 SEVERABILITY.

 

The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.

 

BORROWER:

ALLIANCE CAPITAL MANAGEMENT L.P.

 

 

 

 

By:

Alliance Capital Management
Corporation, its General Partner

 

 

 

 

 

By:

 

/s/ Robert H. Joseph, Jr.

 

 

Name:

Robert H. Joseph, Jr.

 

Title:

Senior Vice President and
Chief Financial Officer

 

71

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT :
AND BANKS

BANK OF AMERICA, N.A., as Administrative
Agent and a Bank

 

 

 

 

 

 

By:

 

/s/ Elizabeth W. F. Bishop

 

 

Name:

Elizabeth W. F. Bishop

 

Title:

Managing Director

 

72

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as a Bank

 

 

 

 

 

 

By:

 

/s/ Timothy J. Somers

 

 

Name:

Timothy J. Somers

 

Title:

Vice President

 

73

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Bank

 

 

 

 

 

 

By:

 

/s/ Jervis Smith

 

 

Name:

Jervis Smith

 

Title:

Director

 

74

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK
BRANCH, as a Bank

 

 

 

 

 

 

By:

 

/s/ Gayma Z. Shivnarian

 

 

Name:

Gayma Z. Shivnarian

 

Title:

Director

 

 

 

 

 

 

By:

 

/s/ Elizabeth Zieglmeier

 

Name:

Elizabeth Zieglmeier

 

Title:

Managing Director

 

75

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as a Bank

 

 

 

 

 

 

By:

 

/s/ Helen L. Newcomb

 

 

Name:

Helen L. Newcomb

 

Title:

Vice President

 

76

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, ACTING
THROUGH ITS CAYMAN ISLANDS
BRANCH, as a Bank

 

 

 

 

 

 

By:

 

/s/ Jay Chall

 

 

Name:

Jay Chall

 

Title:

Director

 

 

 

 

 

 

By:

 

/s/ Paul J. Corona

 

 

Name:

Paul J. Corona

 

Title:

Director

 

77

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST
COMPANY, as a Bank

 

 

 

 

 

 

By:

 

/s/ Anne Marie Gualtieri

 

 

Name:

Anne Marie Gualtieri

 

Title:

Vice President

 

78

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Bank

 

 

 

 

 

 

By:

 

/s/ Marguerite L. Lebon

 

 

Name:

Marguerite L. Lebon

 

Title:

Vice President

 

 

 

BNP PARIBAS, as a Bank

 

 

 

 

 

 

By:

 

/s/ Barry K. Chung

 

 

Name:

Barry K. Chung

 

Title:

Vice President

 

79

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as a Bank

 

 

 

 

 

 

By:

 

/s/ Frank Bonavita

 

 

Name:

Frank Bonavita

 

Title:

Managing Director

 

80

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V., as a Bank

 

 

 

 

 

 

By:

 

/s/ Bryan A. Manning

 

 

Name:

Bryan A. Manning

 

Title:

Vice President

 

 

 

 

 

 

By:

 

/s/ Philip A. Mondrowski

 

 

Name:

Philip A. Mondrowski

 

Title:

Group Vice President

 

81

--------------------------------------------------------------------------------


 

 

BANK ONE, N.A. (Main Office Chicago), as a
Bank

 

 

 

 

 

 

By:

 

/s/ Nicole Holzapfel

 

 

Name:

Nicole Holzapfel

 

Title:

Director, Capital Markets

 

82

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK, as a Bank

 

 

 

 

 

 

By:

 

/s/ Lawrence Davis

 

 

Name:

Lawrence Davis

 

Title:

Portfolio Manager

 

83

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A., as a Bank

 

 

 

 

 

 

By:

 

/s/ Daniel J. Norton

 

 

Name:

Daniel J. Norton

 

Title:

Director

 

84

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND RULES OF INTERPRETATION.

 

1.1

Definitions

 

1.2

Rules of Interpretation.

2.

THE REVOLVING CREDIT FACILITY.

 

2.1

Commitment to Lend.

 

2.2

Facility Fee

 

2.3

Utilization Fee

 

2.4

Other Fees

 

2.5

Reduction of Total Commitment

 

2.6

The Notes; the Record

 

2.7

Interest on Loans

 

2.8

Requests for Loans

 

2.9

Conversion Options

 

2.10

Funds for Loans

 

2.11

Limit on Number of LIBOR Loans

3.

REPAYMENT OF LOANS

 

3.1

Maturity

 

3.2

Mandatory Repayments of Loans

 

3.3

Optional Repayments of Loans

4.

CERTAIN GENERAL PROVISIONS

 

4.1

Application of Payments

 

4.2

Funds for Payments

 

4.3

Computations

 

4.4

Inability to Determine LIBOR Rate Basis

 

4.5

Illegality

 

4.6

Additional Costs, Etc

 

4.7

Capital Adequacy

 

4.8

Certificate

 

4.9

Indemnity

 

4.10

Interest After Default

5.

REPRESENTATIONS AND WARRANTIES.

 

i

--------------------------------------------------------------------------------


 

 

5.1

Corporate Authority

 

5.2

Governmental Approvals

 

5.3

Liens; Leases

 

5.4

Financial Statements

 

5.5

No Material Changes, Etc

 

5.6

Permits

 

5.7

Litigation

 

5.8

Material Contracts

 

5.9

Compliance with Other Instruments. Laws, Etc

 

5.10

Tax Status

 

5.11

No Event of Default

 

5.12

Holding Company and Investment Company Acts

 

5.13

Insurance

 

5.14

Certain Transactions

 

5.15

Employee Benefit Plans

 

5.16

Regulations U and X

 

5.17

Environmental Compliance

 

5.18

Subsidiaries, Etc

 

5.19

Funded Debt

 

5.20

General

6.

AFFIRMATIVE COVENANTS OF THE BORROWER

 

6.1

Punctual Payment

 

6.2

Maintenance of Office

 

6.3

Records and Accounts

 

6.4

Financial Statements, Certificates, and Information

 

6.5

Notices

 

6.6

Existence; Business; Properties

 

6.7

Insurance

 

6.8

Taxes

 

6.9

Inspection of Properties and Books, Etc.

 

ii

--------------------------------------------------------------------------------


 

 

6.10

Compliance with Government Mandates, Contracts, and Permits

 

6.11

Use of Proceeds

 

6.12

Certain Changes in Accounting Principles

 

6.13

Broker-Dealer Subsidiaries

7.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER

 

7.1

Disposition of Assets

 

7.2

Fundamental Changes

 

7.3

Restrictions on Liens

 

7.4

Restrictions on Investments

 

7.5

Restrictions on Funded Debt

 

7.6

Distributions

 

7.7

Transactions with Affiliates

 

7.8

Fiscal Year

 

7.9

Compliance with Environmental Laws

 

7.10

Employee Benefit Plans

 

7.11

Amendments to Certain Documents

8.

FINANCIAL COVENANTS OF THE BORROWER.

 

8.1

Consolidated Leverage Ratio

 

8.2

Minimum Consolidated Net Worth

 

8.3

Miscellaneous

9.

CLOSING CONDITIONS.

 

9.1

Financial Statements and Material Changes

 

9.2

Loan Documents

 

9.3

Certified Copies of Charter Documents

 

9.4

Partnership and Corporate Action

 

9.5

Consents

 

9.6

Opinions of Counsel

 

9.7

Proceedings

 

9.8

Incumbency Certificate

 

9.9

Fees

 

iii

--------------------------------------------------------------------------------


 

 

9.10

Representations and Warranties True; No Defaults

 

9.11

Termination of Prior Credit Agreements

10.

CONDITIONS TO ALL BORROWINGS

 

10.1

No Default

 

10.2

Representations True

 

10.3

Loan Request

 

10.4

Payment of Fees

 

10.5

No Legal Impediment

11.

EVENTS OF DEFAULT; ACCELERATION; ETC

 

11.1

Events of Default and Acceleration

 

11.2

Termination of Commitments

 

11.3

Remedies

 

11.4

Application of Monies

12.

SETOFF

13.

THE ADMINISTRATIVE AGENT

 

13.1

Appointment and Authorization of Administrative Agent

 

13.2

Delegation of Duties

 

13.3

Liability of Administrative Agent

 

13.4

Reliance by Administrative Agent

 

13.5

Notice of Default

 

13.6

Credit Decision; Disclosure of Information by Administrative Agent

 

13.7

Indemnification of Administrative Agent

 

13.8

Individual Capacity

 

13.9

Successor Administrative Agent

 

13.10

Administrative Agent May File Proofs of Claim

 

13.11

Other Agents; Arrangers and Managers

 

13.12

Payments

 

13.13

Holders of Notes

14.

EXPENSES

15.

INDEMNIFICATION

 

iv

--------------------------------------------------------------------------------


 

16.

SURVIVAL OF COVENANTS, ETC

17.

ASSIGNMENT AND PARTICIPATION

 

17.1

Conditions to Assignment by Banks

 

17.2

Certain Representations and Warranties; Limitations; Covenants

 

17.3

Register

 

17.4

New Notes

 

17.5

Participations

 

17.6

Disclosure

 

17.7

Assignee or Participant Affiliated with the Borrower

 

17.8

Miscellaneous Assignment Provisions

 

17.9

Assignment by Borrower

 

17.10

SPC Provision

18.

NOTICES, ETC

 

18.1

Notices

 

18.2

Electronic Notices

19.

GOVERNING LAW

20.

HEADINGS

21.

COUNTERPARTS

22.

ENTIRE AGREEMENT, ETC

23.

WAIVER OF JURY TRIAL.

24.

CONSENTS, AMENDMENTS, WAIVERS, ETC

25.

SEVERABILITY

 

v

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule 1(a)

-

Banks and Commitments

Schedule 1(b)

-

Broker-Dealer Subsidiaries

Schedule 5.2

-

Governmental Approvals

Schedule 5.18

-

Subsidiaries

Schedule 5.19

-

Funded Debt

Schedule 7.3

-

Certain Permitted Liens

Schedule 7.4

-

Certain Investments

 

Exhibits

 

 

 

 

 

 

 

 

Exhibit A

-

Form of Note

Exhibit B

-

Form of Loan Request

Exhibit C

-

Form of Confirmation of Loan Request

Exhibit D

-

Form of Conversion Request

Exhibit E

-

Form of Confirmation of Conversion Request

Exhibit F

-

Form of Compliance Certificate

Exhibit G

-

Opinion Letter

Exhibit H

-

Form of Assignment and Acceptance

 

vi

--------------------------------------------------------------------------------